




Exhibit 10.173
















OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING


by


PFP COLUMBUS II, LLC,
as Borrower


for the benefit of




TEACHERS INSURANCE AND ANNUITY ASSOCIATION
OF AMERICA,
as Lender




Property Known As Polaris Fashion Place




TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801





15239260v.7

--------------------------------------------------------------------------------

 

    

TABLE OF CONTENTS


RECITALS
 
 
1


ARTICLE 1.
 
 
1


Section 1.1.
Definitions
 
1


Section 1.2.
Rules of Construction
 
2


ARTICLE II.
 
 
2


Section 2.1.
Encumbered Property
 
2


Section 2.2.
Habendum Clause
 
3


Section 2.3.
Security Agreement
 
4


Section 2.4.
Conditions to Grant
 
5


ARTICLE III.
 
 
5


Section 3.1.
The Obligations
 
5


ARTICLE IV.
 
 
5


Section 4.1.
Title to the Property
 
5


Section 4.2.
Authority
 
6


Section 4.3.
No Foreign Person
 
7


Section 4.4.
Litigation
 
7


ARTICLE V
 
 
7


Section 5.1.
Status of the Propety
 
7


Section 5.2.
Maintenance of the Property
 
8


Section 5.3.
Change in Use
 
8


Section 5.4.
Waste
 
8


Section 5.5.
Inspection of the Property
 
8


Section 5.6.
Leases and Rents
 
9


Section 5.7.
Parking
 
9


Section 5.8.
Separate Tax Lot
 
9


Section 5.9.
Changes in Zoning or Restrictive Covenants
 
9


Section 5.10.
Lender's Right to Appear
 
10


ARTICLE VI.
 
 
10


Section 6.1.
Impositions
 
10


Section 6.2.
Accumulations
 
11


Section 6.3.
Changes in Tax Laws
 
12


ARTICLE VII
 
 
13


Section 7.1.
Insurance Coverages
 
13


Section 7.2.
Casualty Condemnation
 
14


Section 7.3.
Application of Proceeds
 
15


Section 7.4.
Conditions to Availability of Proceeds for Restoration
 
15


Section 7.5.
Restoration
 
16


ARTICLE VIII.
 
 
18






i


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

 

    

Section 8.1.
Compliance with law
 
18


Section 8.2.
Compliance with Agreements
 
19


Section 8.3.
ERISA Compliance
 
19


Section 8.4.
Anti-Terrorism
 
20


Section 8.5.
Section 6045(e) Filing
 
21


ARTICLE IX
 
 
21


Section 9.1.
Environmental Representations and Warranties
 
21


Section 9.2.
Environmental Covenants
 
21


ARTICLE X
 
 
23


Section 10.1.
Financial Reporting
 
23


Section 10.2.
Additional Interim Financial Information
 
24


Section 10.3.
Annual Budget
 
24


Section 10.4.
Material Non-Public Information
 
25


ARTICLE XI
 
 
25


Section 11.1
Payment of Expenses
 
25


Section 11.2.
Duty to Defend
 
26


ARTICLE XII
 
 
26


Section 12.1.
Prohibitions on Transfers, Liens and Encumbrances
 
26


Section 12.2.
Permitted Transfers
 
27


Section 12.3.
Right to Contest Liens
 
30


Section 12.4.
Release Rights
 
31


ARTICLE XIII
 
 
34


Section 13.1.
Further Assurances
 
34


Section 13.2.
Estoppel Certificates
 
35


Section 13.3.
Special Purpose Entity Representations, Warranties and Covenants
 
36


Section 13.4.
Right of Future Financing
 
39


Section 13.5.
Demolition and Development of Improvements on Development Fuel
 
43


ARTICLE XIV
 
 
50


Section 14.1.
Events of Default
 
50


Section 14.2.
Remedies
 
52


Section 14.3.
General Provisions Pertaining to Remedies
 
53


Section 14.4.
General Provisions Pertaining to Receiver and Other Remedies
 
53


Section 14.5.
General Provisions Pertaining to Foreclosures and the Power of Sale
 
55


Section 14.6.
Application of Proceeds
 
56


Section 14.7.
Power of Attorney
 
56


Section 14.8.
Tenant at Sufferance
 
56


ARTICLE XV
 
 
56


Section 15.1.
Limitation of Liability
 
56


ARTICLE XVI.
 
 
60


Section 16.1.
Waiver of Statute of Limitations
 
60






ii


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

 

    

Section 16.2.
Waiver of Notice
 
60


Section 16.3.
Waiver of Marshaling and Other Matters
 
60


Section 16.4.
Waiver of Trail by Jury
 
60


Section 16.5.
Waiver of Counterclaim
 
61


Section 16.6.
Waiver of Judicial Notice and Hearing
 
61


Section 16.7.
Waiver of Subrogation
 
61


Section 16.8.
General Waiver
 
61


ARTICLE XVII
 
 
62


Section 17.1.
Notices
 
62


Section 17.2.
Changes in Borrower's Legal Name, Place of Business or State of Formation
 
63


ARTICLE XVIII.
 
 
63


Section 18.1.
Applicable Law
 
64


Section 18.2.
Usury Limitations
 
64


Section 18.3.
Lender's Discretion
 
64


Section 18.4.
Unenforceable Provisions
 
64


Section 18.5.
Survival of Borrower's Obligations
 
64


Section 18.6.
Relationship Between Borrower and Lender; No Third Party Beneficiaries
 
65


Section 18.7.
Partial Releases; Extensions; Waivers
 
65


Section 18.8.
Service of Process
 
65


Section 18.9.
Entire Agreement
 
65


Section 18.10.
No Oral Amendment
 
66


Section 18.11.
Lost or Destroyed Note
 
66


Section 18.12.
Covenants Run with the Land
 
66


Section 18.13.
Time of the Essence
 
66


Section 18.14.
Subrogation
 
66


Section 18.15.
Joint and Several Liability
 
66


Section 18.16.
Successors and Assigns
 
67


Section 18.17.
Duplicates and Counterparts
 
67


ARTICLE XIX
 
 
67


Section 19.1.
Open-End Mortgage Provision; Future Advances; Maximum Principal Amount
 
67


Section 19.2.
Certain Advances
 
68


Section 19.3.
Additional Remedies
 
68


Section 19.4.
Release
 
68


Section 19.5.
Attroneys' Fees
 
68


Exhibit A
 
 
1


Exhibit B
 
 
1


Exhibit C
 
 
1


Exhibit D
 
 
1


Exhibit E
 
 
1


Exhibit F
 
 
1






iii


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place





OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING




THIS OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING made this 11th day of February, 2013, by PFP COLUMBUS II, LLC
(“Borrower”), a Delaware limited liability company, having its principal place
of business at c/o Glimcher Properties Limited Partnership, 180 East Broad
Street, Columbus, Ohio 43215, for the benefit of TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA (“Lender”), a New York corporation, having an address at
730 Third Avenue, New York, New York l0017.





1


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



RECITALS:


A. Lender agreed to make and Borrower agreed to accept a loan (the “Loan”) in
the maximum principal amount, exclusive of interest thereon, equal to
$270,000,000.00 (such amount being expressly subject to the provisions of
Section 19.1 hereof).


B. To evidence the Loan, Borrower executed and delivered to Lender a promissory
note (the “Note”), dated the date of this Mortgage, in the maximum principal
amount of Two Hundred Seventy Million and No/100 Dollars ($270,000,000.00) that
amount or so much as is outstanding from time to time is referred to as the
“Principal”), promising to pay the Principal with interest thereon to the order
of Lender as set forth in the Note and with the balance, if any, of the Debt
being due and payable on March 1, 2025 (the “Maturity Date”).


C. To secure the Note, this Mortgage encumbers, among other things, Borrower’s
fee interest in the real property located in the City of Columbus, County of
Delaware, State of Ohio, more particularly described in Exhibit A (the
“Land”).    


ARTICLE I


DEFINITIONS AND RULES OF CONSTRUCTION




Section 1.1.    Definitions. Capitalized terms used in this Mortgage are defined
in Exhibit B or in the text with a cross-reference in Exhibit B.


Section 1.2.    Rules of Construction. This Mortgage will be interpreted in
accordance with the rules of construction set forth in Exhibit C.


ARTICLE II


GRANTING CLAUSES




Section 2.1. Encumbered Property. Borrower irrevocably grants, mortgages,
warrants, conveys, assigns and pledges to Lender, and grants to Lender a
security interest in, the following property, rights, interests and estates now
or in the future owned or held by Borrower (the “Property”) for the uses and
purposes set forth in this Mortgage forever (capitalized terms used in this
Section 2.1 and 2.3 and not defined in this Mortgage have the meanings ascribed
to them in the Uniform Commercial Code):


(i) the Land;


(ii) all buildings and improvements located on the Land (the “Improvements”);





2


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(iii) all easements; rights of way or use, including any rights of ingress and
egress; streets, roads, ways, sidewalks, alleys and passages; strips and gores;
sewer rights; water, water rights, water courses, riparian rights and drainage
rights; air rights and development rights; oil and mineral rights; and
tenements, hereditaments and appurtenances, in each instance adjoining or
otherwise appurtenant to or benefiting the Land or the Improvements;


(iv) all General Intangibles (including Software) and Goods, related to,
attached to, contained in or used in connection with the Land or the
Improvements (excluding personal property owned by tenants);


(v) all agreements, ground leases, grants of easements or rights-of-way,
permits, declarations of covenants, conditions and restrictions, disposition and
development agreements, planned unit development agreements, cooperative,
condominium or similar ownership or conversion plans, management, leasing,
brokerage or parking agreements or other material documents affecting Borrower
or the Property, including the documents described on Exhibit D but expressly
excluding the Leases (the “Property Documents”);


(vi) all Inventory held for sale, lease or resale or furnished or to be
furnished under contracts of service, or used or consumed in the ownership, use
or operation of the Property and all Documents evidencing any part of any of the
foregoing;


(vii) all Accounts, Documents, Goods, Instruments, money, Deposit Accounts,
Chattel Paper, Letter-of-Credit Rights, Investment Property, General Intangibles
and Supporting Obligations relating to the Property, including all deposits held
from time to time by the Accumulations Depositary to provide reserves for Taxes
and Assessments together with interest credited thereon (the “Accumulations”);


(viii) all awards and other compensation paid after the date of this Mortgage
for any Condemnation (the “Condemnation Awards”);
 
(ix) all proceeds of and all unearned premiums on the Policies (the “Insurance
Proceeds”);


(x) all licenses, certificates of occupancy, contracts, management agreements,
operating agreements, operating covenants, franchise agreements, permits and
variances relating to the Property;


(xi) all books, records and other information, wherever located, which are in
Borrower’s possession, custody or control or to which Borrower is entitled at
law or in equity and which are related to the Property, including all computer
hardware and software or other equipment used to record, store, manage,
manipulate or access the information; and
                                    
(xii) all after-acquired title to or remainder or reversion in any of the
property described in this Section; all proceeds (excluding, however, sales or
other dispositions of Inventory in the ordinary course of the business of
operating the Land or the Improvements), replacements, substitutions, products,
accessions and increases of or for the Property; all additions, accessions



3


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



and extensions to, improvements of or for the Property; and all additional
lands, estates, interests, rights or other property acquired by Borrower after
the date of this Mortgage for use in connection with the Land or the
Improvements, all without the need for any additional mortgage, assignment,
pledge or conveyance to Lender but Borrower will execute and deliver to Lender,
upon Lender’s request, any documents reasonably requested by Lender to further
evidence the foregoing.
                                                    
Section 2.2.    Habendum Clause    . The Property is conveyed to Lender to have
and to hold forever in fee simple.    
  
Section 2.3.    Security Agreement.


(a) The Property includes both real and personal property and this Mortgage is a
real property mortgage and also a “security agreement” and a “financing
statement” within the meaning of the Uniform Commercial Code. By executing and
delivering this Mortgage, Borrower grants to Lender, as security for the
Obligations, a security interest in the Property to the full extent that any of
the Property may be subject to the Uniform Commercial Code.


(b)    This Mortgage constitutes a fixture filing under the Laws of the state or
commonwealth in which the Property is located and for such purpose, Borrower
represents, as of the date hereof, that the following information set forth in
clauses (i), (v) and (vi), is true and correct:


(i)    The exact legal name and address of Debtor is:


PFP Columbus II, LLC
c/o Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, Ohio 43215


(ii)    Name and address of Secured Party:


Teachers Insurance and Annuity Association of America
730 Third Avenue
New York, New York 10017


(iii)    Description of the types (or items) of property covered by this
Financing Statement: all of the property described in section ii-xii of the
Section entitled “Encumbered Property” described or referred to herein and
included as part of the Property.


(iv)    Description of real estate to which collateral is attached or upon which
it is located: Land described in Exhibit A.


(v)    Debtor’s Organizational Identification Number: 5273193 (Delaware) and
46-1750153 (Federal Tax ID Number)





4


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(vi)    Debtor’s chief executive office is located in the State of Ohio, and
Debtor’s state or commonwealth of formation is the State of Delaware.
    
Lender may file this Mortgage, or a reproduction thereof, in the real estate
records or other appropriate index, as a financing statement for any of the
items specified above as part of the Property. Any reproduction of this Mortgage
or of any other security agreement or financing statement is sufficient as a
financing statement.


Section 2.4. Conditions to Grant. This Mortgage is made on the express condition
that if Borrower pays and performs the Obligations in full in accordance with
the Loan Documents, then, unless expressly provided otherwise in the Loan
Documents, the Loan Documents will be released at Borrower’s expense.


ARTICLE III


OBLIGATIONS SECURED




Section 3.1. The Obligations. This Mortgage secures the Principal, the Interest,
the Late Charges, the Prepayment Premiums, the Expenses, any additional advances
made by Lender in connection with the Property or the Loan and all other amounts
payable under the Loan Documents (the “Debt”) and also secures both the timely
payment of the Debt as and when required and the timely performance of all other
obligations and covenants to be performed under the Loan Documents (the
“Obligations”).


ARTICLE IV


TITLE AND AUTHORITY




Section 4.1. Title to the Property.


(a) Borrower has and will continue to have good and marketable title in fee
simple absolute to the Land and the Improvements and good and marketable title
to the Fixtures and Personal Property, all free and clear of liens, encumbrances
and charges except the Permitted Exceptions. To Borrower’s knowledge, there are
no facts or circumstances that might give rise to a lien, encumbrance or charge
on the Property.


(b) Borrower owns and will continue to own all of the other Property free and
clear of all liens, encumbrances and charges except the Permitted Exceptions.


(c) This Mortgage is and will remain a valid and enforceable first lien on and
security interest in the Property, subject only to the Permitted Exceptions.


Section 4.2. Authority.



5


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place





(a) Borrower is and will continue to be (i) duly organized, validly existing and
in good standing under the Laws of the state or commonwealth in which it was
formed, organized or incorporated as set forth in Section 2.3 and (ii) duly
qualified to conduct business, in good standing, in the state or commonwealth
where the Property is located.


(b) Borrower has and will continue to have all approvals required by Law or
otherwise and full right, power and authority to (i) own and operate the
Property and carry on Borrower’s business as now conducted or as proposed to be
conducted; (ii) execute and deliver the Loan Documents; (iii) grant, mortgage,
warrant the title to, convey, assign and pledge the Property to Lender pursuant
to the provisions of this Mortgage; and (iv) perform the Obligations.


(c) The execution and delivery of the Loan Documents and the performance of the
Obligations do not and will not conflict with or result in a default under any
Laws or any Leases or Property Documents and do not and will not conflict with
or result in a default under any agreement binding upon any party to the Loan
Documents.


(d) The Loan Documents constitute and will continue to constitute legal, valid
and binding obligations of all parties to the Loan Documents enforceable in
accordance with their respective terms.


(e) Borrower has not changed its legal name or its state or commonwealth of
formation, as set forth in Section 2.3, in the four months prior to the date
hereof, except as Borrower has disclosed any such change to Lender in writing
and delivered to Lender appropriate Uniform Commercial Code search reports in
connection therewith.


(f) Borrower has not (i) merged with or into any other entity or otherwise been
involved in any reorganization or (ii) acquired substantially all of the assets
of any other entity where Borrower became subject to the obligations of such
entity, for a period of one year ending on the date hereof, except as Borrower
has disclosed any such change, merger, reorganization or acquisition to Lender
in writing and delivered to Lender appropriate Uniform Commercial Code search
reports in connection therewith.


(g) The Independent Manager has been engaged, appointed and is now an
independent manager under the terms of Borrower’s partnership certificate,
partnership agreement, articles of incorporation, by-laws, operating agreement,
articles of organization, or any other organizational filing or document
governing the affairs of Borrower.


Section 4.3.    No Foreign Person    . Borrower is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Code.
   
Section 4.4. Litigation. There are no Proceedings or, to Borrower’s knowledge,
investigations against or affecting Borrower or the Property and, to Borrower’s
knowledge, there are no facts or circumstances that might give rise to a
Proceeding or an investigation against or affecting Borrower or the Property.
Borrower will give Lender prompt notice of the commencement of any Proceeding or
investigation against or affecting the Property or Borrower which could have a
material adverse effect on the Property or on Lender’s interests in the Property
or under the Loan Documents and, at



6


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



Borrower’s expense, will appear in and defend any such Proceeding or
investigation. Borrower also will deliver to Lender such additional information
relating to the Proceeding or investigation as Lender may request from time to
time.


ARTICLE V


PROPERTY STATUS, MAINTENANCE AND LEASES




Section 5.1. Status of the Property.


(a) Borrower has obtained and will maintain in full force and effect all
certificates, licenses, permits and approvals that are issued or required by Law
or by any entity having jurisdiction over the Property or over Borrower or that
are necessary for the Permitted Use, for occupancy and operation of the
Property, for the granting of this Mortgage or for the conduct of Borrower’s
business on the Property in accordance with the Permitted Use.


(b) The Property is and will continue to be serviced by all public utilities
required for the Permitted Use of the Property.


    (c) All roads and streets necessary for service of and access to the
Property for the current or contemplated use of the Property have been completed
and are and will continue to be serviceable, physically open and dedicated to
and accepted by the Government for use by the public.


(d) The Property is free from damage caused by a Casualty.


(e) All costs and expenses of labor, materials, supplies and equipment used in
the construction of the Improvements have been paid in full.
        
Section 5.2. Maintenance of the Property. Subject to the provisions of Section
13.5 hereof, Borrower will maintain the Property in thorough repair and good and
safe condition, suitable for the Permitted Use, including, to the extent
necessary, replacing the Fixtures and Personal Property with property at least
equal in quality and condition to that being replaced and free of liens. Subject
to the provisions of Section 13.5 hereof, Borrower will not erect any new
buildings, building additions or other structures on the Land or otherwise
materially alter the Improvements without Lender’s prior consent which may be
withheld in Lender’s sole discretion. The Property will be managed by a property
manager satisfactory to Lender pursuant to a management agreement satisfactory
to Lender and terminable by Borrower without charge or penalty upon 30 days’
notice to the property manager.


Section 5.3. Change in Use    . Borrower will use and permit the use of the
Property for the Permitted Use and for no other purpose.


Section 5.4. Waste. Subject to the provisions of Section 13.5 hereof, Borrower
will not commit or permit any waste (including economic and non-physical waste),
impairment or deterioration of the



7


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



Property or any alteration, demolition or removal of any of the Property without
Lender’s prior consent which may be withheld in Lender’s sole discretion.


Section 5.5. Inspection of the Property. Subject to the rights of tenants under
the Leases, Lender, or its agent or independent expert, has the right to enter
and inspect the Property on reasonable prior notice, except during the existence
of an Event of Default, when no prior notice is necessary. Lender has the right
to engage an independent expert to review and report on Borrower’s compliance
with Borrower’s obligations under this Mortgage to maintain the Property, comply
with Law and refrain from waste, impairment or deterioration of the Property and
the alteration, demolition or removal of any of the Property except as may be
permitted by the provisions of this Mortgage. If the independent expert’s report
discloses material failure to comply with such obligations or if Lender engages
the independent expert after the occurrence of an Event of Default, then the
independent expert’s review and report will be at Borrower’s expense, payable on
demand.


Section 5.6. Leases and Rents.


(a) Borrower assigns the Leases and the Rents to Lender absolutely and
unconditionally and not merely as additional collateral or security for the
payment and performance of the Obligations, but subject to a license back to
Borrower of the right to collect the Rents unless and until an Event of Default
occurs at which time the license will terminate automatically, all as more
particularly set forth in the Assignment, the provisions of which are
incorporated in this Mortgage by reference.


(b) Borrower appoints Lender as Borrower’s attorney-in-fact to execute
unilaterally and record, at Lender’s election, a document subordinating this
Mortgage to the Leases, provided that the subordination will not affect (i) the
priority of Lender’s entitlement to Insurance Proceeds or Condemnation Awards or
(ii) the priority of this Mortgage over intervening liens or liens arising under
or with respect to the Leases.


Section 5.7. Parking    . Borrower will provide, maintain, police and light
parking areas in the shopping center located on the Property including any
sidewalks, aisles, streets, driveways, sidewalk cuts and rights-of-way to and
from the adjacent public streets, in a manner consistent with the Permitted Use
and sufficient to accommodate the greater of (i) the number of parking spaces
required by Law and (ii) the number of parking spaces required by the Leases and
the Property Documents. In addition, and subject to the foregoing requirement,
the Property will be served by not less than 7,400 parking spaces, a portion of
which spaces may be provided pursuant to a non-exclusive easement created by the
REA. Except for incidental uses previously approved by Lender, the parking areas
will be reserved and used exclusively for ingress, egress and parking for
Borrower and tenants and their respective employees, customers and invitees or
in accordance with the Leases and the Property Documents.


Section 5.8.    Separate Tax Lot    . The Property is and will remain assessed
for real estate tax purposes as one or more wholly independent tax lots,
separate from any property that is not part of the Property.
        
Section 5.9.    Changes in Zoning or Restrictive Covenants. Borrower will not
(i) initiate, join in or consent to any change in any Laws pertaining to zoning,
any restrictive covenant or other



8


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



restriction which would restrict the Permitted Uses for the Property; (ii)
permit the Property to be used to fulfill any requirements of Law for the
construction or maintenance of any improvements on property that is not part of
the Property except pursuant to the REA; (iii) permit the Property to be used
for any purpose not included in the Permitted Use; or (iv) impair the integrity
of the Property as a single, legally subdivided zoning lot separate from all
other property except as provided in the REA.


Section 5.10.    Lender’s Right to Appear    . Lender has the right to appear in
and defend any Proceeding brought regarding the Property and to bring any
Proceeding, in the name and on behalf of Borrower or in Lender’s name, which
Lender, in its discretion, determines should be brought to protect Lender’s
interest in the Property.




ARTICLE VI


IMPOSITIONS AND ACCUMULATIONS




Section 6.1. Impositions.


(a) Borrower will pay each Imposition at least fifteen (15) days before the date
(the “Imposition Penalty Date”) that is the earlier of (i) the date on which the
Imposition becomes delinquent and (ii) the date on which any penalty, interest
or charge for non-payment of the Imposition accrues.


(b) At least ten (10) days before each Imposition Penalty Date, Borrower will
deliver to Lender or its designated agent a receipted bill or other evidence of
payment.


(c) Borrower, at its own expense, may contest any Taxes or Assessments, provided
that the following conditions are met:


(i)    not less than thirty (30) days prior to the Imposition Penalty Date,
Borrower delivers to Lender notice of the proposed contest;


(ii)    the contest is by a Proceeding promptly initiated and conducted
diligently and in good faith;


(iii)    there is no Event of Default;


(iv)    intentionally deleted;


(v)    the Proceeding is permitted under and is conducted in accordance with the
Leases and the Property Documents;


(vi)    the Proceeding precludes imposition of criminal or civil penalties and
sale or forfeiture of the Property and Lender will not be subject to any civil
suit; and





9


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(vii)    Borrower either deposits with the Accumulations Depositary reserves or
furnishes a bond or other security satisfactory to Lender, in either case in an
amount sufficient to pay the contested Taxes or Assessments, together with all
interest and penalties or Borrower pays all of the contested Taxes or
Assessments under protest.


(d) Installment Payments. If any Assessment is payable in installments, Borrower
will nevertheless pay the Assessment in its entirety on the day the first
installment becomes due and payable or a lien, unless Lender, in its discretion,
approves payment of the Assessment in installments.


Section 6.2. Accumulations.


(a) In accordance with the Tax Pledge, Borrower made an initial deposit with
either Lender or a mortgage servicer or financial institution designated or
approved by Lender from time to time, acting on behalf of Lender as Lender’s
agent or otherwise such that Lender is the “customer”, as defined in the Uniform
Commercial Code, of the depository bank with respect to the deposit account into
which the Accumulations are deposited, to receive, hold and disburse the
Accumulations in accordance with the Tax Pledge (the “Accumulations
Depositary”). On the first day of each calendar month during the Term, Borrower
will deposit with the Accumulations Depositary an amount equal to 1/12th of the
annual Taxes and Assessments as determined by Lender or its agent. Except as
otherwise required by the Tax Pledge, at least thirty (30) days before each
Imposition Penalty Date, Borrower will deliver to the Accumulations Depositary
any bills and other documents that are necessary to pay the Taxes and
Assessments.


(b) The Accumulations will be applied to the payment of Taxes and Assessments.
Any excess Accumulations after payment of Taxes and Assessments will be returned
to Borrower or credited against future payments of the Accumulations, at
Lender’s election or as required by Law. If the Accumulations are not sufficient
to pay Taxes and Assessments, except as otherwise required by the Tax Pledge,
Borrower shall promptly pay the deficiency to the Accumulations Depositary (any
in any event, not less than 10 Business Days prior to the Imposition Penalty
Date).


(c) The Accumulations Depositary will hold the Accumulations as security for the
Obligations until applied in accordance with the provisions of this Mortgage and
the Tax Pledge. If Lender is not the Accumulations Depositary, the Accumulations
Depositary will deliver the Accumulations to Lender upon Lender’s demand at any
time after an Event of Default.


(d) If the Property is sold or conveyed other than by foreclosure or transfer in
lieu of foreclosure, all right, title and interest of Borrower to the
Accumulations will automatically, and without necessity of further assignment,
be held for the account of the new owner, subject to the provisions of this
Section and Borrower will have no further interest in the Accumulations.


(e) The Accumulations Depositary has deposited the initial deposit and will
deposit the monthly deposits into an account with a financial institution
selected by Lender, which funds may be held in either a separate or commingled
account, all in accordance with the Tax Pledge. If Lender is the Accumulations
Depositary, Lender shall have no obligation to pay interest on such
Accumulations.





10


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(f) Lender has the right to pay, or to direct the Accumulations Depositary to
pay, any Taxes or Assessments unless Borrower is contesting the Taxes or
Assessments in accordance with the provisions of this Mortgage, in which event
any payment of the contested Taxes or Assessments will be made under protest in
the manner prescribed by Law or, at Lender’s election, will be withheld.


(g) If Lender assigns this Mortgage, Lender will pay, or cause the Accumulations
Depositary to pay, the unapplied balance of the Accumulations to or at the
direction of the assignee. Simultaneously with the payment, Lender and the
Accumulations Depositary will be released from all liability with respect to the
Accumulations and Borrower will look solely to the assignee with respect to the
Accumulations. When the Obligations have been fully satisfied, any unapplied
balance of the Accumulations will be returned to Borrower. At any time after an
Event of Default occurs, Lender may apply the Accumulations as a credit against
any portion of the Debt selected by Lender in its sole discretion.


Section 6.3.    Changes in Tax Laws. If a Law requires the deduction of the Debt
from the value of the Property for the purpose of taxation or imposes a tax,
either directly or indirectly, on the Debt, any Loan Document or Lender’s
interest in the Property, Borrower will pay the tax with interest and penalties,
if any. If Lender determines that Borrower’s payment of the tax may be unlawful,
unenforceable, usurious or taxable to Lender, the Debt will become immediately
due and payable on sixty (60) days’ prior notice unless the tax must be paid
within the sixty (60) day period, in which case, the Debt will be due and
payable within the lesser period.




ARTICLE VII


INSURANCE, CASUALTY, CONDEMNATION
AND RESTORATION




Section 7.1. Insurance Coverages.


(a) Borrower will maintain such insurance coverages and endorsements in form and
substance as Lender may from time to time require of properties of similar types
and quality. The insurance will be in an amount equal to 100% of the full
replacement cost of the Improvements and Personal Property (without deduction
for depreciation) and will include fire, extended coverage, vandalism, malicious
mischief, sprinkler leakage, boiler and machinery, terrorism coverage,
windstorm, earthquake and flood insurance (if located in an area identified as
an earthquake or flood zone), and a minimum of twelve (12) months of rent loss
insurance. The insurance will also include commercial general liability coverage
in substance and amount satisfactory to Lender naming Lender as an additional
insured. Until Lender notifies Borrower of changes in Lender’s requirements,
Borrower will maintain not less than the insurance coverages and endorsements
Lender required for closing of the Loan.


(b) The insurance, including renewals, required under this Section will be
issued on valid and enforceable policies and endorsements satisfactory to Lender
(the “Policies”). Each Policy will contain a standard waiver of subrogation and
a replacement cost endorsement and will provide that Lender



11


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



will receive not less than thirty (30) days’ prior written notice of any
cancellation, termination or non-renewal of a Policy or any material change
other than an increase in coverage and that Lender will be named under a
standard mortgagee endorsement on the property insurance as mortgagee and loss
payee.


(c) The insurance companies issuing the Policies (the “Insurers”) must be
authorized to do business in the State or Commonwealth where the Property is
located, must have been in business for at least 5 years, must carry an A.M.
Best Company, Inc. policy holder rating of A- or better and an A.M. Best
Company, Inc. financial category rating of Class X or better and must be
otherwise satisfactory to Lender. Lender may select an alternative credit rating
agency and may impose different credit rating standards for the Insurers.
Notwithstanding Lender’s right to approve the Insurers and to establish credit
rating standards for the Insurers, Lender will not be responsible for the
solvency of any Insurer.


(d) Notwithstanding Lender’s rights under this Article, Lender will not be
liable for any loss, damage or injury resulting from the inadequacy or lack of
any insurance coverage.


(e) Borrower will comply with the provisions of the Policies and with the
requirements, notices and demands imposed by the Insurers and applicable to
Borrower or the Property.


(f) Borrower will pay the insurance premiums for each Policy and provide Lender
with evidence of such payment within fifteen (15) days of the expiration date of
the Policy being replaced or renewed and Borrower will deliver to Lender a
certified copy of each Policy marked “Paid” not less than fifteen (15) days
prior to the expiration date of the Policy being replaced or renewed. In the
event Borrower is unable to deliver a certified copy 15 days prior to the
expiration date, Borrower will provide evidence of the renewed coverage by
delivering to Lender an Acord 27 (2004/04 or 1993/03) or Acord 28 (2003/10) or
the current industry equivalent until a certified copy is available and
delivered to Lender.


(g) Borrower will not carry separate insurance concurrent in kind or form or
contributing in the event of loss with any other insurance carried by Borrower.


(h) If Borrower elects to carry any of the insurance required under this Section
on a blanket or umbrella policy, Borrower will deliver to Lender a certified
copy of the blanket policy (which may be effectuated by a letter, signed by
Borrower, certifying that an attached copy of the blanket policy is true,
correct and complete) and an accord evidencing the existence of such policy,
which policy will provide the same coverage and protection as would a separate
policy insuring only the Property.


(i) Borrower will give the Insurers and Lender prompt notice of any change in
ownership or occupancy of the Property that may result in a change in the
insurance requirements for the Property. This subsection does not abrogate the
prohibitions on transfers set forth in this Mortgage.


Section 7.2. Casualty and Condemnation.


(a) Borrower will give Lender notice of any Casualty immediately after it occurs
and will give Lender notice of any Condemnation Proceeding immediately after
Borrower receives notice of



12


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



commencement or notice that such a Condemnation Proceeding will be commencing.
Borrower immediately will deliver to Lender copies of all documents Borrower
delivers or receives relating to the Casualty or the Condemnation Proceeding, as
the case may be.


(b) Borrower authorizes Lender, at Lender’s option, to act on Borrower’s behalf
to collect, adjust and compromise any claims for loss, damage or destruction
under the Policies on such terms as Lender determines in Lender’s discretion as
to a Casualty where the Proceeds (as defined in 7.2(c) below), exceed
$2,500,000.00 (the “Proceeds Threshold”). Borrower authorizes Lender to act, at
Lender’s option, on Borrower’s behalf in connection with any Condemnation
Proceeding as to a Casualty where the Proceeds (as defined in 7.2(c) below),
exceed the Proceeds Threshold. Borrower will execute and deliver to Lender all
documents requested by Lender and all documents as may be required by Law to
confirm such authorizations. Nothing in this Section will be construed to limit
or prevent Lender from joining with Borrower either as a co-defendant or as a
co-plaintiff in any Condemnation Proceeding.
  
(c) If the Proceeds Threshold is not exceeded, or if Lender elects not to act on
Borrower’s behalf as provided in this Section, then Borrower promptly will file
and prosecute all claims (including Lender’s claims) relating to the Casualty
and will prosecute or defend (including defense of Lender’s interest) any
Condemnation Proceeding. Borrower will have the authority to settle or
compromise the claims or Condemnation Proceeding, as the case may be, provided
that Lender has approved in Lender’s reasonable discretion any compromise or
settlement that exceeds $2,500,000.00. Any check for Insurance Proceeds or
Condemnation Awards, as the case may be (the “Proceeds”) will be made payable to
Lender and Borrower. Borrower will endorse the check to Lender immediately upon
Lender presenting the check to Borrower for endorsement or if Borrower receives
the check first, will endorse the check immediately upon receipt and forward it
to Lender. If any Proceeds are paid to Borrower, Borrower immediately will
deposit the Proceeds with Lender, to be applied or disbursed in accordance with
the provisions of this Mortgage. Lender will be responsible for only the
Proceeds actually received by Lender.


Section 7.3. Application of Proceeds. After deducting the costs incurred by
Lender in collecting the Proceeds, Lender may, in its discretion, (i) apply the
Proceeds as a credit against any portion of the Debt selected by Lender in its
discretion; (ii) apply the Proceeds to restore the Improvements, provided that
Lender will not be obligated to see to the proper application of the Proceeds
and provided further that any amounts released for Restoration will not be
deemed a payment on the Debt; or (iii) deliver the Proceeds to Borrower.


Section 7.4. Conditions to Availability of Proceeds for Restoration.
Notwithstanding the preceding Section, after a Casualty or a Condemnation (a
“Destruction Event”), Lender will make the Proceeds (less any costs incurred by
Lender in collecting the Proceeds) available for Restoration in accordance with
the conditions for disbursements set forth in the Section entitled
“Restoration”, provided that the following conditions are met:


(i)    PFP Columbus II, LLC or the transferee under a Permitted Transfer, if
any, continues to be Borrower at the time of the Destruction Event and at all
times thereafter until the Proceeds have been fully disbursed;



13


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place





(ii)    no default under the Loan Documents exists at the time of the
Destruction Event and no more than three (3) Events of Default (which may
include only one monetary Event of Default) have occurred during the twelve (12)
months prior to the Destruction Event;


(iii)    Leases representing ninety percent (90%) of the gross leasable area of
the Property and all Property Documents in effect immediately prior to the
Destruction Event continue in full force and effect notwithstanding the
Destruction Event, except as otherwise approved by Lender; and


(iv)    for the 12 month period immediately preceding the Destruction Event, the
annual Debt Service Coverage was at least 1.15x and at the time of the
Destruction Event, is at least 1.15x, provided that, if Net Operating Income
does not provide such Debt Service Coverage, Borrower expressly authorizes and
instructs Lender (at Lender’s sole discretion) to apply an amount from the
Proceeds to reduction of Principal in order to reduce the annual Debt Service
Payments for the subsequent twelve (12) month period sufficiently for such Debt
Service Coverage to be achieved. The reduced Debt Service Payments will be
calculated using the Fixed Interest Rate and an amortization schedule that will
achieve the same proportionate amortization of the reduced Principal over the
then remaining Term as would have been achieved if the Principal and the
originally scheduled Debt Service Payments had not been reduced. Borrower will
execute any documentation that Lender deems reasonably necessary to evidence the
reduced Principal and Debt Service Payments.


Section 7.5.    Restoration.


(a) If the total Proceeds for any Destruction Event are $2,500,000.00 or less
and provided there is no default or Event of Default under the Loan Documents,
Lender will disburse to Borrower the entire amount received by Lender and
Borrower will commence Restoration promptly after the Destruction Event and
complete Restoration not later than the Restoration Completion Date.


(b) If the Proceeds for any Destruction Event exceed $2,500,000.00, Lender will
disburse the Proceeds and any Additional Funds (the “Restoration Funds”) upon
Borrower’s request as Restoration progresses, generally in accordance with
normal construction lending practices for disbursing funds for construction
costs, provided that the following conditions are met:


(i)    Borrower commences Restoration promptly after the Destruction Event and
completes Restoration on or before the Restoration Completion Date;


(ii)    if Lender requests, Borrower delivers to Lender prior to commencing
Restoration, for Lender’s approval, plans and specifications and a detailed
budget for the Restoration;


(iii)    Borrower delivers to Lender satisfactory evidence of the costs of
Restoration incurred prior to the date of the request, and such other documents
as Lender may request including mechanics’ lien waivers and title insurance
endorsements;



14


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place





(iv)    Borrower pays all costs of Restoration whether or not the Restoration
Funds are sufficient and, if at any time during Restoration, Lender determines,
based on the budget for the Restoration, that the undisbursed balance of the
Restoration Funds is insufficient to complete Restoration, Borrower deposits
with Lender, as part of the Restoration Funds, an amount equal to the deficiency
within thirty (30) days after receiving notice of the deficiency from Lender,
provided that in lieu of such additional deposit and to ensure sufficient funds
to complete Restoration, upon notice to Lender Borrower may elect to deliver
either (a) a letter of credit in form and content and from an issuing bank
satisfactory to Lender or (b) a completion guaranty from Key Principal in form
and content satisfactory to Lender; and


(v)    there is no default or Event of Default under the Loan Documents at the
time Borrower requests funds or at the time Lender disburses funds.


(c) If an Event of Default occurs at any time after the Destruction Event, then
Lender will have no further obligation to make any remaining Proceeds available
for Restoration and may apply any remaining Proceeds as a credit against any
portion of the Debt selected by Lender in its sole discretion.


(d) Lender may elect at any time prior to commencement of Restoration or while
work is in progress to retain, at Borrower’s expense, an independent engineer or
other consultant to review the plans and specifications, to inspect the work as
it progresses and to provide reports. If any matter included in a report by the
engineer or consultant is unsatisfactory to Lender, Lender may suspend
disbursement of the Restoration Funds until the unsatisfactory matters contained
in the report are resolved to Lender’s satisfaction.


(e) If Borrower fails to commence and complete Restoration in accordance with
the terms of this Article, then in addition to the Remedies, Lender may elect to
restore the Improvements on Borrower’s behalf and reimburse itself out of the
Restoration Funds for costs and expenses incurred by Lender in restoring the
Improvements, or Lender may apply the Restoration Funds as a credit against any
portion of the Debt selected by Lender in its sole discretion.


(f) Lender may commingle the Restoration Funds with its general assets and will
not be liable to pay any interest or other return on the Restoration Funds
unless otherwise required by Law. Lender will not hold any Restoration Funds in
trust. Lender may elect to deposit the Restoration Funds with a depositary
satisfactory to Lender under a disbursement and security agreement satisfactory
to Lender.


(g) Borrower will pay all of Lender’s reasonable out-of-pocket expenses incurred
in connection with a Destruction Event or Restoration. If Borrower fails to do
so, then in addition to the Remedies, Lender may from time to time reimburse
itself out of the Restoration Funds.


(h) If any excess Proceeds remain after Restoration, Lender may elect, in its
sole discretion either to apply the excess as a credit against any portion of
the Debt as selected by Lender in its sole discretion or to deliver the excess
to Borrower. Notwithstanding the foregoing, provided that there is then no
default or Event of Default under the Loan Documents, if the excess Proceeds
represent remaining additional funds or additional letter of credit proceeds
from any cash or letter of credit posted



15


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



pursuant to section (c) (iv) above, Lender will return such excess funds to
Borrower. Lender agrees that if, for any reason, Proceeds are applied as a
credit against the Debt, no Prepayment Premium will be payable.




ARTICLE VIII


COMPLIANCE WITH LAW AND AGREEMENTS


Borrower hereby confirms that, as of the date hereof, the representations and
warranties contained in this Article VIII are true, correct and complete and
covenants that until the Debt has been repaid in full, it shall take the actions
or refrain from taking the actions as required by this Article VIII and shall
cause any representations and warranties that are expressly prospective in
nature to be true, correct and complete on every day that the Debt is
outstanding:


Section 8.1. Compliance with Law. Borrower, the Property and the use of the
Property comply and will continue to comply with Law and with all agreements and
conditions necessary to preserve and extend all rights, licenses, permits,
privileges, franchises and concessions (including zoning variances, special
exceptions and non-conforming uses) relating to the Property or Borrower.
Borrower will notify Lender of the commencement of any investigation or
Proceeding relating to a possible violation of Law immediately after Borrower
receives notice thereof and will deliver promptly to Lender copies of all
documents Borrower receives or delivers in connection with the investigation or
Proceeding.


Section 8.2. Compliance with Agreements. There are no defaults, events of
defaults or events which, with the passage of time or the giving of notice,
would constitute an event of default under the Property Documents. Borrower will
pay and perform all of its obligations under the Property Documents as and when
required by the Property Documents. Borrower will cause all other parties to the
Property Documents to pay and perform their obligations under the Property
Documents as and when required by the Property Documents. Borrower will not
amend or waive any provisions of the Property Documents; exercise any options
under the Property Documents; give any approval required or permitted under the
Property Documents that would adversely affect the Property or Lender’s rights
and interests under the Loan Documents; cancel or surrender any of the Property
Documents; or release or discharge or permit the release or discharge of any
party to or entity bound by any of the Property Documents, without, in each
instance, Lender’s prior approval (excepting therefrom all service contracts or
other agreements entered into in the normal course of business that are
cancelable upon not more than 30 days’ notice). Borrower promptly will deliver
to Lender copies of any notices of default or of termination that Borrower
receives or delivers relating to any Property Document.


Section 8.3. ERISA Compliance.


(a) Borrower is not and will not be an “employee benefit plan” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”)
that is subject to Title I of ERISA or a “plan” as defined in Section 4975(e)(1)
of the Code that is subject to Section 4975 of the Code,



16


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



and Borrower’s assets are not and will not constitute “plan assets” of one or
more such plans for purposes of Title I of ERISA or Section 4975 of the Code.


(b) Borrower is not and will continue not to be a “governmental plan” within the
meaning of Section 3(32) of ERISA and transactions by or with Borrower are not
and will not be subject to any Laws regulating investments of and fiduciary
obligations with respect to governmental plans.

    (c) Borrower will not engage in any transaction which would cause any
obligation or any action under the Loan Documents, including Lender’s exercise
of the Remedies, to be a non-exempt prohibited transaction under ERISA.

Section 8.4.    Anti-Terrorism.
 


(a)    None of Borrower or any of its Affiliates is in violation of any of the
Anti-Terrorism Laws, including Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001) (the “Executive Order”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56), and the Bank Secrecy Act, 31
U.S.C. §5311 et seq. Borrower covenants that neither Borrower nor any of its
Affiliates will at any time during the term of the Loan be in violation of any
of the Anti-Terrorism Laws.


(b)    None of Borrower or any of its Affiliates is a Prohibited Person or is in
violation of any of the Laws relating to Prohibited Persons. A “Prohibited
Person” is (A) a person designated as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website
http://www.treas.gov/ofac/t11_sdn.pdf or at any replacement website or other
replacement official publication of such list, or any person or entity owned or
controlled by or acting for or on behalf of such a person; (B) an agency of the
government of a country, or an organization controlled by a country, or a person
resident in a country that is subject to trade restrictions or a sanctions
program under any of the economic sanctions of the United States administered by
the United States Department of the Treasury’s Office of Foreign Assets Control;
or (C) a person or entity (including a country or government) with whom Lender
is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Laws. Borrower and its Affiliates will at all times comply with
all Laws relating to Prohibited Persons.


(c)    The term “Affiliate” is defined as any person that controls, is under
common control with, or is controlled by Borrower. For purposes of this Section
8.4, the term “control” (and derivative terms) is defined as the power to direct
or cause the direction of the management and policies of the applicable entity
through ownership of voting securities or beneficial interests, by contract or
otherwise, and persons or entities having control include any general partner,
managing member, manager or executive officer of the applicable entity, and any
direct or indirect holder of a ten percent (10%) or greater ownership interest
in Borrower, Guarantor, Indemnitor or such applicable entity.


(d)     The Loan proceeds will not be used for any illegal purposes and no
portion of the Property or Borrower has been acquired with funds derived from
illegal activities.





17


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(e)     Borrower covenants and agrees to deliver to Lender any certification or
other evidence requested from time to time by Lender in its sole discretion,
confirming Borrower’s compliance with this Section 8.4. The representations and
warranties set forth in said subparagraphs shall be deemed repeated and
reaffirmed by Borrower as of each date that Borrower makes a payment to Lender
under the Loan Documents or receives any payment from Lender.


Section 8.5. Section 6045(e) Filing. Borrower will supply or cause to be
supplied to Lender either (i) a copy of a completed Form 1099-B, Statement for
Recipients of Proceeds from Real Estate, Broker and Barter Exchange Proceeds
prepared by Borrower’s attorney or other person responsible for the preparation
of the form, together with a certificate from the person who prepared the form
to the effect that the form has, to the best of the preparer’s knowledge, been
accurately prepared and that the preparer will timely file the form; or (ii) a
certification from Borrower that the Loan is a refinancing of the Property or is
otherwise not required to be reported to the Internal Revenue Service pursuant
to Section 6045(e) of the Code. Under no circumstances will Lender or Lender’s
counsel be obligated to file the reports or returns.


ARTICLE IX


ENVIRONMENTAL


Section 9.1. Environmental Representations and Warranties.
Except as disclosed in the Environmental Report and to Borrower’s knowledge as
of the date of this Mortgage:


(a) no Environmental Activity has occurred or is occurring on the Property other
than the use, storage, and disposal of Hazardous Materials which (i) is in the
ordinary course of business consistent with the Permitted Use; (ii) is in
compliance with all Environmental Laws and (iii) has not resulted in Material
Environmental Contamination of the Property; and


(b) no Environmental Activity has occurred or is occurring on any property in
the vicinity of the Property which has resulted in Material Environmental
Contamination of the Property.


Section 9.2. Environmental Covenants.


(a) Borrower will not cause or permit any Material Environmental Contamination
of the Property.


(b) No Environmental Activity will occur on the Property other than the use,
storage and disposal of Hazardous Materials which (i) is in the ordinary course
of business consistent with the Permitted Use; (ii) is in compliance with all
Environmental Laws; and (iii) does not create a risk of Material Environmental
Contamination of the Property.


(c) Borrower will notify Lender immediately upon Borrower becoming aware of (i)
any Material Environmental Contamination of the Property or (ii) any
Environmental Activity with respect to the Property that is not in accordance
with the preceding subsection (b). Borrower promptly will



18


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



deliver to Lender copies of all documents delivered to or received by Borrower
regarding the matters set forth in this subsection, including notices of
Proceedings or investigations concerning any Material Environmental
Contamination of the Property or Environmental Activity or concerning Borrower’s
status as a potentially responsible party (as defined in the Environmental
Laws). Borrower’s notification of Lender in accordance with the provisions of
this subsection will not be deemed to excuse any default under the Loan
Documents resulting from the violation of Environmental Laws or the Material
Environmental Contamination of the Property or Environmental Activity that is
the subject of the notice. If Borrower receives notice of a suspected violation
of Environmental Laws in the vicinity of the Property that poses a risk of
Material Environmental Contamination of the Property, Borrower will give Lender
notice and copies of any documents received relating to such suspected
violation.


(d) From time to time at Lender’s request, Borrower will deliver to Lender any
information known and documents available to Borrower relating to the
environmental condition of the Property.


(e) Lender may perform or engage an independent consultant to perform an
assessment of the environmental condition of the Property and of Borrower’s
compliance with this Section on an annual basis, or at any other time for
reasonable cause, or after an Event of Default. In connection with the
assessment: (i) Lender or consultant may enter and inspect the Property and
perform tests of the air, soil, ground water and building materials; (ii)
Borrower will cooperate and use best efforts to cause tenants and other
occupants of the Property to cooperate with Lender or consultant; (iii) Borrower
will receive a copy of any final report prepared after the assessment, to be
delivered to Borrower not more than 10 days after Borrower requests a copy and
executes Lender’s standard confidentiality and waiver of liability letter; (iv)
Borrower will accept custody of and arrange for lawful disposal of any Hazardous
Materials required to be disposed of as a result of the tests; (v) Lender will
not have liability to Borrower with respect to the results of the assessment;
and (vi) Lender will not be responsible for any damage to the Property resulting
from the tests described in this subsection and Borrower will look solely to the
consultants to reimburse Borrower for any such damage. The consultant’s
assessment and reports will be at Borrower’s expense (x) if the reports disclose
any material adverse change in the environmental condition of the Property from
that disclosed in the Environmental Report; (y) if Lender engaged the consultant
when Lender had reasonable cause to believe Borrower was not in compliance with
the terms of this Article and, after written notice from Lender, Borrower failed
to provide promptly reasonable evidence that Borrower is in compliance; or (z)
if Lender engaged the consultant after the occurrence of an Event of Default.


(f) If Lender has reasonable cause to believe that there is Environmental
Activity at the Property, Lender may elect in its sole discretion to release
from the lien of this Mortgage any portion of the Property affected by the
Environmental Activity and Borrower will accept the release.


ARTICLE X


FINANCIAL REPORTING




Section 10.1. Financial Reporting.



19


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place





(a)Borrower will deliver to Lender within ninety (90) days after the close of
each Fiscal Year, and within thirty (30) days after the close of each calendar
quarter, a financial statement (the “Financial Statement”) for the Property (and
for Borrower and/or Key Principal, upon Lender’s request) for the prior time
period (year or quarter, as applicable), which will include a comparative
balance sheet, an income and expense statement. The Financial Statement will be:


(i)    certified by Borrower (and following an Event of Default, audited by a
CPA and accompanied by an opinion of the CPA) that, in all material respects,
the Financial Statement fairly presents the financial position of the Property
(and/or Borrower and/or Key Principal, as the case may be). Lender hereby
acknowledges that as of the date hereof, BDO USA is an approved CPA, but Lender
reserves the right, upon reasonable cause, to require a replacement CPA; and


(ii)    with respect to the Property, separate and distinct from any
consolidated statement or report for Borrower or any other entity or any other
property.


(b)    Simultaneously with the delivery of the annual Financial Statement,
Borrower will deliver to Lender the annual Certification of Rent Roll as
required by the Assignment of Leases and Rents. In addition, after the end of
each calendar quarter as required pursuant to the Assignment, Borrower will
deliver to Lender electronic copies of each new lease and each amendment,
renewal or extension of any Lease executed by Borrower and the applicable tenant
during such quarter, together with an electronic certification of such documents
in the form attached as Exhibit C to the Assignment, and a lease accounting
profile in form reasonably agreed-to between Borrower and Lender.


(c) Borrower will keep full and accurate Financial Books and Records for each
Fiscal Year. Borrower will permit Lender or Lender’s accountants or auditors to
inspect or audit the Financial Books and Records from time to time and without
notice. Borrower will maintain the Financial Books and Records for each Fiscal
Year for not less than three (3) years after the date Borrower delivers to
Lender the Annual Financial Statement and the other financial certificates,
statements and information to be delivered to Lender for the Fiscal Year.
Financial Books and Records will be maintained at Borrower’s address set forth
in the section entitled “Notices” or at any other location as may be approved by
Lender.


Section 10.2 Additional Interim Financial Information     .


(a)Upon Lender’s request, simultaneously with the delivery of the quarterly
financial information required under clause (a) above, Borrower will deliver to
Lender a certificate disclosing any contracts with affiliates of Borrower in
connection with the Property;


(b)    Borrower will deliver to Lender any other information with respect to the
operation and management of Borrower and Property as Lender may request from
time to time within fifteen (15) days of the request.





20


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



Section 10.3.    Annual Budget. Not later than prior to the end of each Fiscal
Year, Borrower will deliver to Lender the following:


(a)A detailed comparative budget (the “Budget”) for the Property for the then
current and succeeding Fiscal Year showing anticipated Rents and Operating
Expenses, including projected capital and tenant improvement costs, and any
other information Lender requests; and


(b)A lease rollover schedule for the subsequent two Fiscal Years, a marketing
plan (if applicable), and a leasing plan (collectively, the “Leasing Plan”) for
the Property, which shall include any information Borrower or the manager may
have for any vacant or rollover space, leasing commissions, tenant improvement
costs and other capital costs in the Property.


Borrower waives any defense or right of offset to the Obligations, and any claim
or counterclaim against Lender, arising out of any discussions between Borrower
and Lender regarding any Budget or revised Budget delivered to Lender, including
any defense, right of offset, claim or counterclaim alleging in substance, that
by virtue of such delivery, discussions or resolution, Lender has interfered
with, influenced or controlled Borrower or the operations at the Property.


Section 10.4. Material Non-Public Information    . Prior to delivering any
information that may constitute material non-public information with respect to
a company whose shares are publicly traded, Borrower shall endeavor to notify
Lender in advance of any such proposed delivery, it being understood and agreed,
however, that any breach of this provision by Borrower shall not constitute a
default or Event of Default hereunder.


ARTICLE XI


EXPENSES AND DUTY TO DEFEND




Section 11.1. Payment of Expenses.


(a) Borrower is obligated to pay all fees and expenses (the “Expenses”) that are
(i) incurred by Lender in respect of the Loan, any Loan Document, the Property
or Borrower; (ii) charged by Lender in consideration of processing any request
by or on behalf of Borrower for an action or consent of Lender under the Loan
Documents, which charges will be determined by Lender in its reasonable
discretion; or (iii) are otherwise payable in connection with the Loan, the
Property or Borrower, including attorneys’ fees and expenses and any fees and
expenses relating to (A) the preparation, execution, acknowledgment, delivery
and recording or filing of the Loan Documents; (B) any Proceeding or other claim
asserted against Lender or any Proceeding described in the Section entitled
“Lender’s Right to Appear”; (C) any inspection, assessment, survey and test
permitted under the Loan Documents; (D) any Destruction Event; (E) the
preservation of Lender’s security and the exercise of any rights or remedies
available at Law, in equity or otherwise; (F) administration of the Loan; (vii)
the Leases and the Property Documents; and (G) any Proceeding in or for
bankruptcy, insolvency, reorganization or other debtor relief or similar
Proceeding relating to Borrower, the Property or any



21


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



person liable under any guarantee, indemnity or other credit enhancement
delivered in connection with the Loan.


(b) Borrower will pay the Expenses immediately on demand, together with any
applicable interest, premiums or penalties. If Lender pays any of the Expenses,
Borrower will reimburse Lender the amount paid by Lender immediately upon
demand, together with interest on such amount at the Default Interest Rate from
the date Lender paid the Expenses through and including the date Borrower
reimburses Lender. The Expenses together with any applicable interest, premiums
or penalties constitute a portion of the Debt secured by this Mortgage.


Section 11.2.    Duty to Defend. If Lender or any of its trustees, officers,
participants, employees or affiliates is a party in any Proceeding relating to
the Property, Borrower or the Loan, Borrower will indemnify and hold harmless
the party and will defend the party with attorneys and other professionals
retained by Borrower and approved by Lender. Lender may elect to engage its own
attorneys and other professionals, at Borrower’s expense, to defend or to assist
in the defense of the party. In all events, case strategy will be determined by
Lender if Lender so elects and no Proceeding will be settled without Lender’s
prior approval which may be withheld in its sole discretion.




ARTICLE XII


TRANSFERS, LIENS AND ENCUMBRANCES




Section 12.1. Prohibitions on Transfers, Liens and Encumbrances.    


(a) Borrower acknowledges that in making the Loan, Lender is relying to a
material extent on the business expertise and net worth of Borrower and
Borrower’s general partners, members or principals and on the continuing
interest that each of them has, directly or indirectly, in the Property.
Accordingly, except as specifically set forth in this Mortgage, Borrower (i)
will not, and will not permit its partners, members or principals to, effect a
Transfer without Lender’s prior approval, which may be withheld in Lender’s sole
discretion and (ii) will keep the Property free from all liens and encumbrances
other than the lien of this Mortgage and the Permitted Exceptions. A “Transfer”
is defined as (i) the sale, conveyance, mortgage, grant, bargain, encumbrance,
pledge, assignment, transfer or other whole or partial conveyance of all or any
portion of the Property or any direct or indirect interest therein to a third
party, including granting of any purchase options, rights of first refusal,
rights of first offer or similar rights in respect of any portion of the
Property or the subjecting of any portion of the Property to restrictions on
transfer; except that the conveyance of a space lease at the Property in
accordance with the Loan Documents shall not constitute a Transfer, and (ii)
with respect to the Borrower, the sale, conveyance, mortgage, grant, bargain,
encumbrance, pledge, assignment, transfer or other whole or partial conveyance
of any direct or indirect interest in Borrower (or its managing member or
general partner, as applicable). Without limitation of the foregoing, except as
specifically set forth in this Mortgage, Borrower acknowledges and agrees that
prohibited Transfers include (A) direct or indirect changes (by operation of law
or otherwise and including mergers) in the identity, composition or control of
Borrower or Borrower’s constituent entities at any level and (B) pledges of



22


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



stock or of partnership or membership interests, as the case may be, in Borrower
or any of Borrower’s constituent entities at any level.


(b) Borrower represents, warrants and covenants that:


(i)    Borrower is a Delaware limited liability company whose sole member is Key
Principal (individually or collectively as the context may require, the
“Existing Members”). There is no non-member manager of Borrower.
  
(ii)    If Borrower’s members are in turn partnerships, corporations or limited
liability companies, the general partners, principals or members thereof and the
percentage of partnership interest, stock or membership interest held by each
(and so on at each level) are as follows:


Glimcher Properties Corporation, a Delaware corporation, is the sole general
partner in Key Principal; and


Glimcher Realty Trust, a Maryland real estate investment trust, holds 100% of
the outstanding stock of Glimcher Properties Corporation.


Section 12.2. Permitted Transfers    .


(a) Notwithstanding the prohibitions regarding Transfers, a Permitted Transfer
may occur without Lender’s prior consent, provided that the following conditions
are met:


(i)     with respect to the Transfers contemplated in subsection (b)(i) and
(vi), below, no default under the Loan Documents has occurred and is continuing,
either when Lender receives the notice of the Permitted Transfer (if notice is
required) or when the proposed Permitted Transfer occurs;


(ii)    with respect to the Transfers contemplated in subsections (b)(i), (ii),
(iv) and (vi), below, the proposed Permitted Transfer will not result in a
violation of any of the covenants or representations contained in the Sections
entitled “ERISA Compliance” or “Anti-Terrorism” and Borrower will deliver to
Lender such documentation of compliance as Lender requests in its discretion;


(iii)    Borrower pays all of Lender’s expenses relating to the Transfer,
including Lender’s reasonable attorneys’ fees; and


(iv)    Lender is satisfied that the Property will continue to be managed by a
property manager satisfactory to Lender (Lender hereby acknowledging that the
property manager as of the date hereof, Glimcher Properties Limited Partnership,
a Delaware limited partnership, is satisfactory to Lender).





23


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(b) Upon compliance with the conditions set forth in the preceding subsection,
the following Transfers (the “Permitted Transfers”) may occur without Lender’s
prior consent:


(i)    Any Transfer of direct or indirect ownership interests in Borrower,
without payment of a fee to Lender; provided that, (A) subsequent to the
Transfer Glimcher Properties Limited Partnership, a Delaware limited partnership
(“Key Principal”), retains Control of Borrower and owns not less than fifty-one
present (51%) of the interests in Borrower, (B) at least fifteen (15) days prior
to the proposed Permitted Transfer, Borrower delivers to Lender a notice that is
sufficiently detailed to enable Lender to determine that the proposed Permitted
Transfer complies with the terms of this Section 12.2, and (C) Borrower delivers
to Lender copies of all instruments effecting such Transfer within thirty (30)
days after the date of such Transfer;


(ii)    Transfers of units or issuance of new units in Key Principal, without
payment of a fee to Lender; provided that Glimcher Realty Trust, a Maryland real
estate investment trust (“GRT”), continues to own not less than fifty-one
percent (51%) of the units in Key Principal and continues to Control Key
Principal. After any such transfers or issuance of new units in Key Principal,
Borrower agrees to give Lender quarterly certifications as part of the quarterly
reporting required by Article X hereof that GRT continues to hold not less than
fifty-one percent (51%) of the units in Key Principal and continues to Control
Key Principal;


(iii)    Except as provided in subsection (iv) below with respect to all or
substantially all of the stock in GRT, Transfers of the stock in GRT, including,
without limitation, Transfers through a national securities exchange such as the
New York Stock Exchange without payment of a fee to Lender;


(iv)    Transfers in connection with the purchase of all or substantially all of
the stock in GRT or the units in Key Principal by a Qualified Equityholder,
without the payment of a fee to Lender; provided that Borrower gives Lender
notice of such a Transfer, detailed information about the transferee and a
revised organizational chart for Borrower within thirty (30) days after the date
of such Transfer;


(v)    For so long as Key Principal shall continue to Control Borrower, pledges
by Key Principal up to forty-nine (49%) of the direct equity interests in
Borrower to secure any of Key Principal’s debt obligations, without the payment
of a fee; provided that (x) any such debt obligations of Key Principal are (i)
fully recourse to Key Principal and (ii) secured by substantial assets of Key
Principal in addition to such pledge of direct equity interests in Borrower, (y)
Borrower gives Lender quarterly certifications as part of the quarterly
reporting required by Article X hereof that either (1) no such pledge then
exists or (ii) such pledge exists and that the corresponding debt obligations of
Key Principal are fully recourse to, and secured by substantial assets of, Key
Principal (and such certification shall further include a schedule of the
applicable assets provided as security) and (z) Borrower provides (or causes to
be provided) to Lender any default notices issued to Key Principal pursuant to
the applicable debt obligations, promptly after receipt by Key Principal; and





24


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(vi)    a one-time sale (a “One-Time Sale”) of the Property to an unaffiliated
bona fide purchaser, provided that Lender has received at least thirty (30)
days’ prior notice of such proposed Transfer and the following conditions are
met:


(A) the transferee is a Qualified Equityholder or Lender has approved the
transferee in its discretion;


(B) the transferee has expressly assumed the obligations of Borrower under the
Property Documents and under the Loan Documents;


(C) Lender has received evidence satisfactory to it that (x) immediately prior
to the One-Time Sale and (y) pursuant to Borrower’s “pro-forma” financial
projections satisfactory to Lender, at least twelve (12) months subsequent to
the One-Time Sale, the Property supports a (i) loan to value ratio no greater
than sixty-five percent (65%), with value to be determined by the purchase price
of the Property pursuant to an executed purchase and sale agreement with a bona
fide third party purchaser and (ii) a Debt Service Coverage of not less than
1.5x;


(F) Borrower pays to Lender a transfer fee of not less than one-half percent
(0.5%) of the outstanding Principal.


(G)    Lender receives a non-consolidation opinion in form and substance
acceptable to Lender.


(H)    Borrower delivers to Lender a substitute for the environmental indemnity
delivered to Lender in connection with the Loan and, if applicable, substitute
guaranties or surety instruments, satisfactory to Lender, executed by a
substitute indemnitor, guarantor or surety, as the case may be, satisfactory to
Lender in its sole discretion.
Section 12.3. Right to Contest Liens. Borrower, at its own expense, may contest
the amount, validity or application, in whole or in part, of any mechanic’s,
materialmen’s or environmental liens in which event Lender will refrain from
exercising any of the Remedies, provided that the following conditions are met:


(i)    Borrower delivers to Lender notice of the proposed contest not more than
thirty (30) days after the lien is filed;


(ii)    the contest is by a Proceeding promptly initiated and conducted in good
faith and with due diligence;


(iii)    there is no Event of Default other than the Event of Default arising
from the filing of the lien;





25


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(iv)    the Proceeding suspends enforcement or collection of the lien,
imposition of criminal or civil penalties and sale or forfeiture of the Property
and Lender will not be subject to any civil suit;


(v)    the Proceeding is permitted under and is conducted in accordance with the
Leases and the Property Documents;
 
(vi)    Borrower sets aside reserves or furnishes a bond or other security
satisfactory to Lender, in either case in an amount sufficient to pay the claim
giving rise to the lien, together with all interest and penalties, or Borrower
pays the contested lien under protest; and


(vii)    with respect to an environmental lien, Borrower is using commercially
reasonable efforts to mitigate or prevent any deterioration of the Property
resulting from the alleged violation of any Environmental Laws or the alleged
Environmental Activity.


(c)    As used in this Article XII, “Control" of any entity means the ownership,
directly or indirectly, of at least fifty-one present (51%) of the equity
interests in, and the right to at least fifty-one present (51%) of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
entity, whether through the ability to exercise voting power, by contract or
otherwise (“Controlled” and “Controlling” each have the meanings correlative
thereto).


Section 12.4. Release Rights    .


(a)    As of the date hereof, the real property described on Exhibit E attached
hereto is encumbered by this Mortgage in part (the unencumbered portion not
being owned by Borrower as of the date hereof). Acquiring the applicable portion
of the Land not currently encumbered by this Mortgage will require Borrower,
subsequent to the date hereof, to acquire certain real property and convey other
real property encumbered by this Mortgage to J.C. Penney, and the creation of
the Development Parcel (as hereinafter defined) as a separate real estate tax
parcel may need to be accomplished by Borrower (x) executing and recording a
plat, and/or entering into lot line adjustment and/or conveying the Development
Parcel to an affiliate of Key Principal which will simultaneously reconvey it
back to Borrower, and (y) complying with other requirements imposed under the
Delaware County, Ohio subdivision procedures and regulations (all of the
foregoing activities, inclusive of the land swap with J.C. Penney, being
hereinafter collectively defined as the “Development Parcel Creation
Activities”). That portion of the Development Parcel Creation Activities
consisting of the land swap with J.C. Penney and any other adjustment of the
boundary line of the Land existing as of the date hereof shall be subject to (i)
no Event of Default having occurred under the Loan Documents, (ii) Borrower’s
execution of an amendment to this Mortgage and the other Loan Documents such
that, as of the date of such amendment, the real property described on Exhibit E
attached hereto is encumbered by this Mortgage and (iii) Borrower’s delivery to
Lender of an endorsement to Lender’s title insurance policy satisfactory to
Lender that (a) extends the effective date of the policy to the effective date
of the amendment and (b) confirms no change in the priority of the lien of this
Mortgage or in the amount of coverage, or subjects the policy to any exceptions
not permitted by this Mortgage or otherwise approved by Lender. Provided



26


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



the foregoing conditions are satisfied, contemporaneously with the execution and
delivery of such amendment by Borrower to Lender, Lender shall execute and
deliver to Borrower a release from this Mortgage of the applicable portions of
the Land (consisting of approximately .3 acres) which are the subject of the
land swap with J.C. Penney and the lot line adjustments.
If Lender rejects any application by Borrower for the Future Financing described
in Section 13.4 below, at any time within the sixty (60) day period following
the rejection of the Future Financing, Borrower may apply to Lender for the
release (a “Release”) of some or all of the parcel described on Exhibit E (as
applicable, the “Development Parcel”), provided that the following conditions
are met:


(i)    Borrower and Lender fail to come to terms on the Future Financing;


(ii)    the acreage released (which shall not exceed 12.9 acres) is limited to
the area necessary to complete the redevelopment of the Development Parcel;


(iii)    not less than sixty (60) days prior to the date of the release,
Borrower delivers to Lender a notice setting forth (A) the date of the release;
(B) the name of the proposed transferee; (C) the intended use of the Development
Parcel; and (D) any other information reasonably necessary for Lender to analyze
the terms of the release, including, by way of example, plans and specifications
for the redevelopment including the new parking areas and the physical
integration of the new improvements with the improvements under Lender’s
security and a timeline for the completion of the redevelopment. The notice will
be accompanied by a survey of the Development Parcel and the remaining Land and
Improvements together with legal descriptions of both, a plot plan of the
Development Parcel showing building integration, if any, with adjoining
Improvements. If the redevelopment will require construction easements, support
or similar easements affecting the Lender’s remaining security or changes to the
improvements on Lender’s remaining security such as, by way of example only,
reconfiguring the portion of the enclosed mall adjacent to the redevelopment,
Lender and Borrower will enter into such agreements as may be reasonably
necessary to afford Lender appropriate supervision over such work that is
impacting the Lender’s remaining security, including Lender’s appointment of a
supervising engineer at Borrower’s expense;


(iv)    Lender has received evidence that the Land and Improvements remaining
under Lender’s security are a legal subdivision or subdivisions and that any
re-platting required has been completed;
    
(v)    on the date Borrower delivers to Lender notice of the proposed Release
and on the date of the Release, there is no default under the Loan Documents;


(vi)    the Loan has a loan to value of not more than sixty-five percent (65%)
and a Debt Service Coverage Ratio of not less than 1.5x; provided that, if the
application for the Release occurs in the first eighteen (18) months after the
date hereof, the foregoing conditions shall not be applicable;
 



27


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(vii)    Borrower delivers to Lender evidence satisfactory to Lender that
Borrower has complied with any requirements of the Property Documents or the
Leases applicable to the Release, that the Release does not violate any of the
provisions of the Property Documents or the Leases and to the extent necessary
to comply with the Property Documents or the Leases, that the transferee has
assumed all of Borrower’s obligations relating to the Development Parcel under
the Property Documents;
  
(viii)    Borrower delivers to Lender an endorsement to Lender’s title insurance
policy satisfactory to Lender that (A) extends the effective date of the policy
to the effective date of the Release; (B) confirms no change in the priority of
the lien of this Mortgage on the balance of the Property or in the amount of
coverage; (C) evidences that the title insurer consents to the Release; (D)
evidences that the title insurer waives any defense resulting from the Release;
(E) to the extent of the value of the Development Parcel, evidences that the
title insurer waives any right of subrogation; and (F) confirms that the
Development Parcel and the balance of the Property constitute separate tax lots;
 
(ix)    not less than ten (10) days prior to the date of the release, Borrower
delivers to Lender consents (or evidence that no such consents are required) to
the Release by entities holding liens affecting the Property or holding any
other interest in the Property that would be affected by the Release, including
parties to any Property Documents or to the Leases;


(x)    Borrower delivers to Lender evidence satisfactory to Lender that the
Development Parcel and the balance of the Property each separately conforms to
and is in compliance with Law and the balance of the Property is a
self-contained unit, having direct on-site connection to all utilities and
direct access to one or more public streets, or the foregoing are provided for
to Lender’s satisfaction in the reciprocal easement agreement described below;


(xi)    to the extent such an amendment is required, Borrower delivers to Lender
a fully executed amendment satisfactory to Lender to each reciprocal easement
agreement affecting the Property that joins the transferee of the Development
Parcel as a party to the agreement and that provides for any additional
easements, restrictions and payment obligations that Lender deems reasonably
necessary for the continued operation and maintenance of the Property and
governs any co-tenancy requirements or occupancy restrictions that Lender deems
reasonably necessary and to the extent reasonably necessary, Borrower will
deliver to Lender any new reciprocal easement agreement necessary to properly
integrate the redeveloped Development Parcel into the existing shopping center;


(xii)    Borrower delivers to Lender evidence satisfactory to Lender that after
the Release, Borrower will continue to provide the parking areas required by the
Loan Documents;
 

(xiii)    Borrower pays all expenses relating to the Release, including Lender’s
attorneys’ fees;





28


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(xiv)    Borrower delivers to Lender copies of the executed documents evidencing
the transfer or ground lease of the Development Parcel;


(xv)    Borrower pays Lender a fee of $50,000.00 for the Release; and


(xvi)    Borrower delivers to Lender any other information, approvals and
documents reasonably required by Lender relating to the Release.


(b)    In no event shall Borrower permit any early termination of a Lease on the
Property in order to relocate the tenant or tenants to the Development Parcel
without Lender’s approval in its sole and absolute discretion.


(c)    Subject to the provisions of this Section 12.4(a) and (b), the Release
will occur concurrently with the transfer of the Development Parcel to the
transferee and the closing of the financing for redevelopment of the Development
Parcel.


(d)     If the Development Parcel is released, once demolition begins thereon
Borrower shall cause either (i) the redevelopment to be completed substantially
in accordance with the timeline therefor delivered to Lender by Borrower
together with the request for the Release or (ii) any areas not redeveloped
within such timeline to be paved, striped, lighted and landscaped.


ARTICLE XIII


ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS




Section 13.1. Further Assurances.


(a) Borrower will execute, acknowledge and deliver to Lender, or to any other
entity Lender designates, any additional or replacement documents and perform
any additional actions that Lender determines are reasonably necessary to
evidence, perfect or protect Lender’s first lien on and prior security interest
in the Property or to carry out the intent or facilitate the performance of the
provisions of the Loan Documents.        


(b) Borrower appoints Lender as Borrower’s attorney-in-fact to perform, at
Lender’s election, any actions and to execute and record any of the additional
or replacement documents referred to in this Section, in each instance only at
Lender’s election and only to the extent Borrower has failed to comply with the
terms of this Section.


Section 13.2. Estoppel Certificates.


(a) Within ten (10) days of Lender’s request, Borrower will deliver to Lender,
or to any entity Lender designates, a certificate certifying (i) the original
principal amount of the Note; (ii) the unpaid principal amount of the Note;
(iii) the Fixed Interest Rate; (iv) the amount of the then current Debt Service
Payments; (v) the Maturity Date; (vi) the date a Debt Service Payment was last
made; (vii)



29


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



that, except as may be disclosed in the statement, there are no defaults or
events which, with the passage of time or the giving of notice, would constitute
an Event of Default; and (viii) there are no offsets or defenses against any
portion of the Obligations except as may be disclosed in the statement.


(b) If Lender requests, Borrower promptly will deliver to Lender or to any
entity Lender designates a certificate from each party to any Property Document,
certifying that the Property Document is in full force and effect with no
defaults or events which, with the passage of time or the giving of notice,
would constitute an event of default under the Property Document and that there
are no defenses or offsets against the performance of its obligations under the
Property Document. Except during the continuance of any Event of Default, Lender
shall not request certificates under this Section 13.2(b) more than two (2)
times in any rolling twelve (12) month period.


(c) If Lender requests, Borrower promptly will deliver to Lender, or to any
entity Lender designates, a certificate from each tenant under a Lease then
affecting the Property, certifying to any facts regarding the Lease as Lender
may require, including that the Lease is in full force and effect with no
defaults or events which, with the passage of time or the giving of notice,
would constitute an event of default under the Lease by any party, that the rent
has not been paid more than one month in advance and that the tenant claims no
defense or offset against the performance of its obligations under the Lease.
Except during the continuance of any Event of Default, Lender shall not request
certificates under this Section 13.2(c) more than two (2) times in any rolling
twelve (12) month period.




Section 13.3. Special Purpose Entity Representations, Warranties and Covenants.
Subject to the last paragraph of this Section 13.3, Borrower represents and
warrants that Borrower is and Borrower covenants and agrees that Borrower will
continue to be a Special Purpose Entity (as hereinafter defined) and if Borrower
is a general partnership, each of Borrower’s general partners is and will
continue to be a Special Purpose Entity corporation, limited partnership or
limited liability company. “Special Purpose Entity” means an entity that is, and
whose organizational documents set forth, single purpose entity covenants
satisfactory to Lender, in its sole discretion, including, but not limited to,
covenants that the entity:


(a)    is formed solely for the purpose of owning and operating the Property and
is not engaged and will not engage, either directly or indirectly, in any
business other than the ownership, management and operation of the Property;
(b)    does not have and will not acquire or use any assets other than the
Property and personal property incidental to the business of owning and
operating the Property and activities incidental thereto; without limiting the
foregoing, the Property shall be operated as a single property or project,
generating substantially all of Borrower’s gross income, it being the intent
that the Property shall constitute “single asset real estate” for purposes of
Section 362(d)(3) of the Bankruptcy Code;
(c)    will not liquidate or dissolve (or suffer any liquidation or
dissolution), or enter into any transaction of merger or consolidation, or
acquire by purchase or otherwise all or substantially all the business or assets
of, or any stock or other evidence of beneficial ownership of any entity;



30


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(d)    will not, nor will any partner, limited or general, member or shareholder
thereof, as applicable, violate the terms of its partnership certificate,
partnership agreement, articles of incorporation, by-laws, operating agreement,
articles of organization, or other formation agreement or document, as
applicable;
(e)    will observe all limited liability company, limited partnership or
general partnership formalities that relate to the Borrower’s separateness
pursuant to its formation documents, operating agreement, bylaws or partnership
agreement (as the case may be), or any other organizational filing or document
governing the affairs of the Borrower;
(f)    has not and will not guarantee, pledge its assets for the benefit of, or
otherwise become obligated for the obligations of any other person or hold out
its credit or assets as being available to satisfy the obligations of any other
person except for obligations for indemnification and other obligations of the
Borrower pursuant to its operating agreement, bylaws, or partnership agreement,
as applicable;
(g)    has not incurred and will not incur any debt, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than (i) the
Loan and (ii) unsecured trade debt incurred in the ordinary course of business
not evidenced by a note and paid in the ordinary course of Borrower’s business
in connection with owning, operating and maintaining the Property, provided that
such indebtedness is paid within one hundred twenty (120) days of when incurred;
(h)    will be and will at all times hold itself out to the public as a legal
entity separate and distinct from any other entity (including, without
limitation, any affiliate, limited partner, general partner or member, as
applicable, or any affiliate of any limited partner, general partner or member
of Borrower, as applicable), will correct any known misunderstanding concerning
its separate identity, and will not identify any other entity (including,
without limitation, any affiliate, limited partner, general partner or member,
or any affiliate of any limited partner, general partner or member of Borrower,
as applicable) as a division or part of Borrower;
(i)    Subject to the management of the Property by the property manager using a
single operating account and to the commingling of reserves and other funds held
by Lender as required under the Loan Documents, will not commingle its funds or
assets with those of any other Person, and will maintain and account for its
assets in such a manner that it will not be costly or difficult to segregate,
ascertain or identify its individual assets from those of any other Person;
(j)    will maintain its own separate, complete and accurate accounts, books,
records and financial statements complying with GAAP, provided that the Borrower
may file or may be part of a consolidated federal tax return to the extent
required or permitted by applicable law so long as there is an appropriate
notation indicating the separate existence of the Borrower and its assets and
liabilities;
(k)    will maintain its books, records, resolutions and agreement as official
records;
(l)    will pay its obligations and expenses from its own funds and assets (to
the extent that it has funds to do so);



31


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(m)    will not have any paid manager or director for the entity (other than the
Independent Manager) and to the extent Borrower has any employees, will pay the
salaries of its own employees from its own funds and in the absence of such paid
employees, Borrower will obtain all necessary services through third parties or
independent contractors;
(n)    will conduct and operate business in its own name or in the name of the
Property, will allocate fairly and reasonably any overhead for shared office
space and use separate stationery, invoices and checks;
(o)    will not enter into or be a party to any transaction with any limited
partner, general partner, principal, affiliate or member of Borrower, as
applicable, or any affiliate of any limited partner, general partner, principal
or member of Borrower, except in the ordinary course of business and upon terms
and conditions that are intrinsically fair and substantially similar to those
that would be available on an arms-length basis with third parties other than an
affiliate;
(p)    will not make loans or advance credit to any person (including
affiliates) other than to tenants of the Property in the form of tenant
allowances, tenant improvements or other tenant inducements;
(q)    will not take any action which, under the terms of any formation document
or other applicable organizational documents, requires the unanimous consent of
all directors, partners or members, as applicable, without such required vote;
(r)    will not engage in, seek or consent to any dissolution, winding up,
liquidation, consolidation, merger, asset sale, bankruptcy or insolvency filing,
or material amendment to or modification (including without limitation to any
amendments or modifications of Borrower’s separateness covenants) of its
partnership agreement, articles of incorporation, by-laws, operating agreement,
articles of organization, or other formation agreement or document, as
applicable, without the required written consent of Lender;
(s)    will continue to operate its business with the goal of maintaining
capital which is adequate for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations to the extent funds are available from the Property;
(t)    will have organizational documents that provide (a) that, regardless of
the solvency of the Borrower, the Independent Manager shall owe duties to
protect creditors in the enforcement of their contractual rights, including,
without limitation, all remedies, and (b) that Lender is an intended third-party
beneficiary of such organizational documents; and


(u)    will not fail at any time to have at least one (1) Independent Manager
who will be required to vote on matters that include (a) any proposed insolvency
or bankruptcy proceeding of Borrower, (b) any dissolution or liquidation of
Borrower, and (c) any amendment or modification of any provision of Borrower’s
organizational documents relating to company purpose or Borrower’s
bankruptcy-remote status (each, a “Material Action”), provided that the
affirmative vote or written consent of the Independent Manager shall be required
for the Borrower to approve or take any Material Action. No termination or
change of the Independent Manager shall be made without giving Lender



32


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



at least twenty (20) days’ prior written notice, which notice shall include a
copy of a resume for such proposed replacement Independent Manager that reflects
that such individual meets the definition of Independent Manager contained
herein; provided further, that Lender shall have the right to object to the
appointment of said replacement Independent Manager and in the event of such
objection, the proposed replacement Manager shall not be admitted.
Notwithstanding the foregoing, any current Independent Manager that receives
notice of the termination of its duties as such Independent Manager shall
provide a copy of said notice to Lender within 5 days of receipt thereof.
Borrower covenants and agrees to keep the Single Purpose Entity covenants set
forth in this Section 13.3 and such covenants currently are and will continue to
be defined within Borrower’s partnership certificate, partnership agreement,
articles of incorporation, by-laws, operating agreement, articles of
organization, or any other organizational filing or document governing the
affairs of Borrower. Notwithstanding the foregoing, however, Lender specifically
acknowledges and recognizes that none of the Development Parcel Creation
Activities, a Release which occurs in accordance with the provisions of Section
12.4 above, the Demolition which occurs in accordance with the provisions of
Section 13.5 below, the Development which occurs in accordance with the
provisions of Section 13.5 below, the Capital Contribution which occurs in
accordance with the provisions of Section 13.5 below and the execution, delivery
and performance (pursuant to the provisions of Section 13.5 below) of the
completion guaranty attached hereto as Exhibit F shall (i) constitute a
violation of the provisions of this Section 13.3 or (ii) give rise to liability
of Borrower or Key Principal pursuant to Section 15.1(c) or (d).
 
Section 13.4.    Right of Future Financing.
(a)    If at any time during the Term Borrower (including for purposes of this
Section any affiliate of Borrower) redevelops all or any portion of the
Development Parcel, Borrower will submit to Lender an application on Lender’s
form for the permanent financing of the Development Parcel as improved (the
“Future Financing”) before seeking such financing from any other lender. The
application will propose terms guided by the debt yield and loan to value after
the disbursement of the Future Financing, which shall be consistent with the
debt yield, Debt Service Coverage and loan to value of the Loan as of the date
hereof. Lender will have sixty (60) days after receipt of the application to
accept or decline, in its sole discretion, the application or the application
will be deemed declined. If the application is declined or deemed declined, then
(a) Borrower will have ninety (90) days from the date the application is
declined or deemed declined to obtain a bona fide offer for construction and
permanent financing from another lender on substantially the same material terms
set forth in the application to Lender and to deliver to Lender a copy of the
offer, or countersigned loan application or term sheet, and (b) subject to the
satisfaction of the requirements set forth in Section 12.4, Lender will release
the Development Parcel. If Borrower fails to obtain such an offer or deliver a
copy of the countersigned loan application or term sheet or other evidence of
such offer to Lender within the ninety (90) day period or fails to close the
loan, then Borrower will submit a written application again to Lender in
accordance with the procedures set forth above before seeking construction and
permanent financing of the Development Parcel as improved from another lender.
Lender’s right of future financing is evidenced and secured by this Mortgage and
recorded against the Property (including the Development Parcel). If Lender
accepts an application in accordance with the foregoing, then Borrower



33


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



will accept the loan which will be closed in accordance with the application and
Lender’s then prevailing practices, procedures and requirements for closing
similar loans.
(b)    The foregoing is not, and nothing in this Section 13.4 or any other
provisions of this Mortgage shall be deemed a commitment from Lender to lend the
Future Financing to Borrower. Any such Future Financing will be subject to
Lender review and approval in its sole and absolute discretion. The pricing of
the Future Financing shall be impacted by the timing of thereof, but shall not
be below the spread or coupon associated with the Loan.


(c)    If Lender agrees to provide the Future Financing then, in addition to any
amendments to the Loan Documents and such other documentation or due diligence
as Lender shall require (including, but not limited to the due diligence
required in Section 13.4(d)), at the closing of the Future Financing Borrower
shall deliver to Lender a completion guaranty in conjunction with the
construction of any new improvements on the Development Parcel that is in form
and content satisfactory to Lender and executed by Key Principal or other entity
satisfactory to Lender in its sole and absolute discretion.


(d)    The disbursement for the Future Financing may be structured as a series
of quarterly fundings (each, a “Subsequent Disbursement” and collectively,
“Subsequent Disbursements”) based upon signed Leases and progress of completion
of stages of construction. Each Subsequent Disbursement will be consolidated
with the outstanding principal of the Loan, repaid with interest at a
to-be-determined interest rate and amortization schedule. Conditions for the
initial closing of the Future Financing will be similar to the conditions to
making the Loan. Not less than 10% of the Future Financing amount will be held
back until all conditions required for the final funding of the Future Financing
are satisfied. Lender’s obligation to make each Subsequent Disbursement shall be
subject to timely satisfaction of the following conditions (i) through (iv):


(i) Borrower delivers to Lender the following items relating to the Property a
reasonable period prior to the scheduled funding date for each Subsequent
Disbursement or in accordance with any time period specifically set forth below,
all items to be satisfactory to Lender:


(A) a pro forma certification of the rent roll verifying information about the
leases affecting the Property executed subsequent to the initial closing of the
Future Financing or the prior Subsequent Disbursement, as the case may be, to be
revised as necessary with new or amended information arising after the pro forma
was prepared;


(B) not more than fifteen (15) days and not less than five (5) days before
funding of a Subsequent Disbursement, a certification by Borrower that the
leases required for prior disbursement(s) continue to be in full force and
effect and a certification with the Lender-approved form of rent roll attached
and that all new leases are in full force and effect;


(C) a current title report and Uniform Commercial Code search and at funding of
a Subsequent Disbursement, an endorsement to Lender’s title insurance policy,
insuring, in the amount of the aggregate indebtedness, the priority of Lender's
first lien and extending the



34


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



effective date of the policy to the date of the Subsequent Disbursement and
including no additional exceptions to title other than those approved by Lender;


(D) copies of the non-residential leases (certified by Borrower to be true and
correct) required for or that are the subject of the Subsequent Disbursement,
including any short form leases, amendments, addenda, exhibits, lease guarantees
or assignments. After Lender’s approval, none of the non-residential leases may
be amended without Lender’s prior consent, except as may be expressly permitted
by the terms of the Loan Documents;


(E) not more than thirty (30) days and not less than five (5) days before
funding of the final disbursement of the Future Financing, original tenant
estoppel certificates dated not more than thirty (30) days before closing of the
final funding for all of the non-residential leases required for the Future
Financing, such estoppels to evidence that the tenants under such leases are in
occupancy, paying rent and free from bankruptcy and original subordination,
non-disturbance and attornment agreements from any tenants under all of the
non-residential leases required for the Future Financing of 10,000 square feet
of gross leasable area or more;


(F) not more than thirty (30) days and not less than five (5) days before
closing of the final funding of the Future Financing, original estoppel
certificates dated not more than thirty (30) days before closing of the
Subsequent Disbursement from all parties to any operating agreements, ground
leases, reciprocal easement agreements, management agreements and other material
agreements;


(G) final plans and specifications for any improvements not completed at the
time of the previous disbursement but which have been completed prior to the
applicable Subsequent Disbursement;


(H) an updated certification from Borrower’s architect certifying to the
completion of the construction for which a Subsequent Disbursement is being
requested and, as applicable, the tenant finish work in the space for which the
Subsequent Disbursement is to be made, readiness for occupancy and such other
matters as may be appropriate, together with an unconditional certificate of
occupancy for such space (or such other unconditional certificate of appropriate
governmental authorities evidencing compliance with all zoning, building and
applicable regulations);


(I) in connection with the initial closing of the Future Financing, an updated
opinion of counsel, satisfactory to Lender, covering such legal matters relating
to the Future Financing as Lender deems appropriate, including, due
authorization, due execution and enforceability of the documents executed by
Borrower in connection with the Future Financing and the continued due
organization and good standing of Borrower, with the original to be signed,
dated and delivered to Lender at initial closing of the Future Financing;


(J) for the initial closing of the Future Financing and for the final funding of
the Future Financing, an updated survey;





35


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(K) for the initial closing of the Future Financing, financial information
covering operations of the Property and the financial condition of Borrower,
Borrower’s constituent entities and Key Principal or any other guarantor of the
Loan or the Future Financing;


(L) inspection reports satisfactory to Lender (Lender's engineering consultant
having the right to conduct inspections of the construction and deliver
inspection reports to Lender);


(M) prior to the final funding of the Future Financing, after review of the
final plans and specifications, confirmation to Lender by Lender’s engineering
consultant that the improvements are complete, that they have been completed in
accordance with the approved plans and specifications, that the workmanship and
materials are in accordance with accepted construction practices and are
structurally sound and free of any condition requiring continuing special
maintenance.


(N) for any Subsequent Disbursement, such other documentation or information as
Lender may request in its reasonable discretion in connection with the
Subsequent Disbursement (including, without limitation, lien waivers).


(ii)     At the time of funding each Subsequent Disbursement, Borrower and all
of Borrower’s general partners, members or principals, as the case may be, are
free from bankruptcy and for the initial closing of the Future Financing are, as
determined by Lender in its sole discretion, solvent, both in that the value of
their assets exceeds their liabilities and that it is likely that they will be
able to pay their debts, including, where applicable, payments required by the
Loan Documents, as they become due in the foreseeable future.


(iii)     The leasing requirements set forth in the commitment to make the
Future Financing are satisfied, with tenants in physical occupancy, paying rent
and free from bankruptcy; and


(iv)     No default then exists under this Mortgage or under any of the Loan
Documents and no Event of Default has occurred under any of the Loan Documents
at any time after the date of this Mortgage.


Section 13.5.    Demolition and Development of Improvements on Development
Parcel. Notwithstanding anything to the contrary in this Mortgage (including,
without limitation, Section 12.4 or Section 13.4 hereof), Lender shall permit
(x) the demolition of the Improvements existing on the Development Parcel (such
work, and inclusive, without limitation, of all actions necessary to (i) ensure
the structural integrity of, and wall-off or otherwise “cap” in a sightly and
watertight manner, the remaining Improvements on the Property, (ii) safely
secure the work site as the work is being performed and (iii) remove and dispose
of the demolished Improvements, being referred to herein as the “Demolition”) as
of the date hereof, and (y) the construction of certain Improvements on the
Development Parcel (such construction being referred to herein as
“Development”), subject to the terms and conditions hereof.


(A)    Borrower shall not commence the Demolition or the Development (as
applicable) until all of the following conditions shall have been satisfied:



36


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(i)    At the time of commencement of the Demolition and the Development (as
applicable), there is no default under this Mortgage or under any of the Loan
Documents, and Borrower and Key Principal are free from bankruptcy and are
solvent.
(ii)    At the time of commencement of the Demolition, Borrower shall have
provided Lender with (i) the plans and specifications for the performance of the
Demolition (inclusive, without limitation, of all actions necessary to ensure
the structural integrity of the remaining Improvements on the Property, the
“Demolition Plans”), (ii) the budget for the performance of the Demolition (the
“Demolition Budget”), (iii) all contracts to be entered into by Borrower with
respect to the performance of the Demolition (the “Demolition Contracts”) (and
Borrower shall promptly deliver to Lender certified copies of the fully-executed
Demolition Contracts) and (iv) the timeline for the performance and completion
of the Demolition (the “Demolition Timeline”). At the time of commencement of
the Development, Borrower shall have provided Lender with, and Lender shall have
approved, (i) the plans and specifications for the performance of the
Development (as so approved, and inclusive, without limitation, of all actions
necessary to ensure the structural integrity of the remaining Improvements on
the Property and the proper integration with any new Improvements, the
“Development Plans”), (ii) the budget for the performance of the Development (as
so approved, the “Development Budget”), (iii) all contracts to be entered into
by Borrower with respect to the performance of the Development (as so approved,
the “Development Contracts”) (and Borrower shall promptly deliver to Lender
certified copies of the fully-executed Development Contracts) and (iv) the
timeline for the performance and completion of the Development (as so approved,
the “Development Timeline”). Borrower shall have the right to stage the
Development by submitting successive sets of Development Plans for Lender’s
approval so long as Borrower complies with the foregoing and the other
requirements of this Section 13.5.
(iii)    At the time of commencement of the Demolition, Borrower has delivered
to Lender copies (certified as true and complete) of all permits, approvals,
consents, or licenses, required for the Demolition under applicable Laws
(collectively, the “Demolition Permits”). At the time of commencement of the
Development, Borrower has delivered to Lender copies (certified as true and
complete) of all permits, approvals, consents, or licenses, required for the
Development under applicable Laws (collectively, the “Development Permits”).
(iv)    At the time of commencement of the Demolition, Borrower has delivered to
Lender evidence satisfactory to Lender that Borrower has complied with any
requirements of the Property Documents or the Leases applicable to the
Demolition and that the Demolition does not violate any of the provisions of the
Property Documents or the Leases. At the time of commencement of the
Development, Borrower has delivered to Lender evidence satisfactory to Lender
that Borrower has complied with any requirements of the Property Documents or
the Leases applicable to the Development and that the Development does not
violate any of the provisions of the Property Documents or the Leases.



37


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(v)    At the time of commencement of the Demolition, Borrower has executed and
delivered to Lender a satisfactory collateral assignment of the Demolition
Plans, Demolition Contracts and Demolition Permits. At the time of commencement
of the Development, Borrower has executed and delivered to Lender a satisfactory
collateral assignment of the Development Plans, Development Contracts and
Development Permits, and Key Principal has executed and delivered to Lender a
completion guaranty with respect to the completion of the Development in
accordance with the provisions of this Section 13.5 in the form attached hereto
as Exhibit F.
(vi)    Borrower has promptly filed notices of commencement in accordance with
applicable Law, and provided copies of same to Lender and Lender’s title
insurer.
(vii)    In addition to the insurance requirements set forth in this Mortgage,
Borrower (x) has delivered the following to Lender as of the commencement of the
Demolition, and (y) has complied with such additional insurance requirements as
Lender may require prior to the commencement of the Development:
1.
Builder’s risk coverage evidenced on an Evidence of Property Insurance (Acord 27
or Acord 28  (2003/10) form), with certified policy to follow which contains the
following coverages and endorsements:



* Builder’s Risk coverage including earthquake, flood, windstorm and terrorism
coverage in the amount of the entire project or the first phase of the project
(Hard/Soft costs);
*Borrower must be named as a named insured
* Description of location and improvements
*Replacement Cost endorsement
*Waiver of Subrogation endorsement
*60-day written notice of cancellation; 10 day notice for non-payment of premium
* Materials Off-Site/In-Transit
*Ordinance and Law
             *Delayed Opening Loss of Income/Rents
             *Standard Mortgagee/Lender’s Loss Payee Clause as follows:


Teachers Insurance and Annuity Association of America
c/o Commercial Loan Services   
1500 City West Blvd
Suite 240
Houston, TX   77042
TIAA Investment ID. #000553801


2.
Borrower’s Liability Insurance Coverage including a 60-day written notice of
cancellation and 10 day notice for non-payment of premium




38


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place





3.
General Contractor’s Insurance Coverage, evidenced by and containing:



*    Original Certificate of Insurance, Binder, Declaration Pages or Certified
Policy
*    Evidence of Commercial General Liability insurance with minimum limits of
not less than $1,000,000 with respect to injury or death to any one person and
with respect to property damage arising out of any one occurrence
* Excess/umbrella Liability insurance with limits not less than $25 million
* Evidence of Workers Compensation coverage


4.
Architect’s and/or Engineer’s Professional Liability Insurance



(B)    Throughout the course of Borrower’s performance of the Demolition and the
Development, Lender shall employ, at Borrower’s sole cost and expense (but not
to exceed $10,000.00 during the Demolition phase) an inspector or inspectors
(collectively, “Inspecting Engineer”) who may, as agent for Lender, review all
aspects of the Demolition and the Development (including, without limitation,
the plans and specifications, budgets, contracts and timelines therefor).
Borrower shall submit such material and information to Inspecting Engineer as
Inspecting Engineer shall request, in a timely manner.
(C)    From and after commencement of the Demolition, Borrower shall prosecute
the Demolition with due diligence and in a good and workmanlike and lien-free
manner, in accordance with the Demolition Plans, the Demolition Budget, the
Demolition Contracts, the Demolition Permits, the Demolition Timeline, all
applicable Laws (including, without limitation, those related to Hazardous
Materials) and requirements of Government authorities, and the terms and
conditions of this Mortgage, the other Loan Documents, the Property Documents
and the Leases. As of the date set forth in the Demolition Timeline for the
achievement of such milestone, the Development Parcel shall have been paved,
striped, lighted and landscaped as part of the Demolition unless as of such
date, (x) the Release has occurred pursuant to Section 12.4 hereof, (y) Borrower
and Lender shall have closed the transaction evidencing and securing the Future
Financing pursuant to Section 13.3 hereof or (z) Borrower has commenced the
Development pursuant to this Section 13.5. From and after commencement of the
Development, Borrower shall prosecute the Development as set forth in each set
of Development Plans with due diligence and in a good and workmanlike and
lien-free manner, in accordance with the respective Development Plans, the
Development Budget, the Development Contracts, the Development Permits, the
Development Timeline, all applicable Laws (including, without limitation, those
related to Hazardous Materials) and requirements of Government authorities, and
the terms and conditions of this Mortgage, the other Loan Documents, the
Property Documents and the Leases.
(D)    During the course of the Borrower’s performance of the Demolition and the
Development:





39


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(i)    Lender and Inspecting Engineer shall have the right at any reasonable
time to enter the Property to inspect any matters relating to the Demolition or
the Development, provided, however, that neither Lender nor Inspecting Engineer
shall be under any duty to examine, supervise or inspect the Demolition or any
aspect thereof. Any inspection or examination by Lender or Inspecting Engineer
is for the sole purpose of protecting Lender’s security interests and preserving
Lender’s rights under this Mortgage. No default or breach of Borrower will be
waived by any inspection by Lender or Inspecting Engineer, nor shall any such
inspection constitute a representation that there has been or will be compliance
with the terms of this Mortgage related to the Demolition or the Development.
(ii)    Borrower shall promptly notify Lender in writing of any (i) material
dispute with any counterparty to any of the Demolition Contracts or Development
Contracts, or any subcontractor or any supplier of labor or materials in
connection with the Demolition or the Development and (ii) Proceeding against
Borrower in connection with the Demolition or the Development, including,
without limitation (but subject to Section 12.3 hereof), any proceeding to
assert or enforce mechanic’s, materialman’s or other involuntary liens of which
Borrower has become aware.
(iii)    No materials, equipment, fixtures or articles of personal property
placed in or on the Property or Improvements shall be purchased by or installed
under any security agreement, financing lease or other agreement whereby the
seller reserves or purports to reserve title, a lien, a security interest, the
right of removal or repossession or the right to consider such items personal
property after their incorporation into the Improvements, unless previously
authorized by Lender in writing.
(iv)    No less frequently than monthly, Borrower shall deliver to Lender copies
of unconditional lien waivers or releases of lien, as the case may be, for all
lienable work performed in connection with either the Demolition or the
Development and for which payment has been made by Borrower.
(v)    Upon request of Lender from time to time (but not more frequently than
monthly), Borrower shall deliver to Lender evidence satisfactory to Lender that
the Demolition or the Development (as the case may be) is generally progressing
in accordance with (as applicable) the Demolition Plans and the Development
Plans, the Demolition Budget and the Development Budget, the Demolition Timeline
and the Development Timeline and the Demolition Contracts and the Development
Contracts.
(E)    Upon the occurrence of a breach or default under this Section 13.5
resulting in imminent danger to persons or property, including the Property or
any portion thereof (an “Emergency Default”), Lender shall have the right to
require that the Demolition or the Development (as the case may be) be stopped
until the situation giving rise to the Emergency Default is remedied. Upon an
Event of Default under this Section 13.5, in addition to Lender’s Remedies
pursuant to Section 14.2, Lender shall have the right (but not the obligation)
to enter the Property and take any and all actions necessary, in its judgment,
to secure, protect and preserve the Improvements (including those that are the
subject of the Demolition or the Development (as the case may be)) and any
materials or supplies located on the Property, to complete in part or in full
the Demolition and/or the Development including, but not



40


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



limited to, making changes in the Demolition Plans and the Development Plans,
the Demolition Budget and the Development Budget, and the Demolition Timeline
and the Development Timeline, and in its judgment entering into, and, subject to
the terms thereof, modifying or terminating the Demolition Contracts and the
Development Contracts. If Lender so elects to continue with the Demolition
and/or the Development, Lender will not assume any liability to Borrower or any
other entity for completing either the Demolition or the Development or for the
manner of the performance of either, and Borrower expressly waives any such
liability, except to the extent that such liability shall be caused by the gross
negligence or willful misconduct of Lender or any agent thereof. Subject to the
foregoing terms, upon such Event of Default or Emergency Default, Borrower
irrevocably appoints Lender as its attorney-in-fact, with full power of
substitution, to perform the Demolition and/or the Development in Borrower’s
name or Lender may elect to perform the Demolition and/or the Development in the
name of Lender. All sums actually expended by Lender in performing the
Demolition and/or the Development or otherwise exercising its rights hereunder
will be secured by this Mortgage and all other Loan Documents and shall bear
interest at the Default Interest Rate.
(F)    As a condition precedent to Borrower’s completion of the Demolition in
accordance with the provisions of this Section 13.5, Lender shall have received
(i) a certification satisfactory to Lender from Borrower’s contractor that the
Demolition was completed in accordance with the requirements of subsection (C),
above (the “Demolition Completion Certification”), (ii) continuation and
date-down endorsements to its title insurance policy or other evidence
satisfactory to Lender showing no new title exceptions affecting the Property
(not otherwise approved in writing by Lender) as of the date of issuance of the
Demolition Completion Certification and (iii) a written environmental compliance
report or certificate, prepared prior to commencement of the Demolition by an
independent expert engaged by Borrower, at its cost, and acceptable to Lender,
with conclusions that no Hazardous Materials were present or suspected to be
present on or in the Improvements to be demolished. As a condition precedent to
Borrower completion of the Development in accordance with the provisions of this
Section 13.5, Lender shall have received (i) subject to the last sentence of
this subsection (F), a certification satisfactory to Lender from Borrower’s
contractor that the Development was completed in accordance with the
requirements of subsection (C), above (the “Development Completion
Certification”), (ii) continuation and date-down endorsements to its title
insurance policy or other evidence satisfactory to Lender showing no new title
exceptions affecting the Property (not otherwise approved in writing by Lender)
as of the date of issuance of the Development Completion Certification and (iii)
a written environmental compliance report or certificate, prepared prior to
commencement of the Development by an independent expert engaged by Borrower, at
its cost, and acceptable to Lender, with conclusions that no Hazardous Materials
were present or suspected to be present on or in the Improvements to be
constructed. Notwithstanding the foregoing, if either the Release or the Future
Financing should occur prior to completion of the Improvements contemplated by
the Development, then at Lender’s option, as a condition precedent to the
Release or the Future Financing (as applicable), Lender may require Borrower to
deliver the items contemplated by clauses (i) through (iii) above, except that
the Development Completion Certification shall state that the portion of the
Improvements then completed was done so in accordance with the requirements of
subsection (C) above, and that the portion of the Improvements so completed (and
the failure to complete the Development in full) did not adversely affect the
structural integrity of the existing Improvements (i.e., those not the subject
of the Development).



41


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(G)    The Demolition and the Development shall be paid by Borrower from cash
flow from the Property or by funds received by Borrower as a capital
contribution from its sole member, Key Principal (and not from proceeds from the
Loan or a loan from Key Principal or any other Person) (the “Capital
Contribution”). In no event shall any cash flow from the Property be distributed
to Key Principal to reimburse the Capital Contribution or pay any interest or
return thereon, such return of capital (and any interest or return on capital)
being permitted hereunder only from proceeds received by Borrower from (i) the
Future Financing (to the extent permitted by Lender, and only if the Future
Financing should occur pursuant to and in accordance with the provisions of
Section 13.4 hereof) or (ii) construction financing provided by a third-party
lender in connection with the Release. In no event shall the Capital
Contribution cause Borrower to violate any provisions of Section 13.3 hereof.
Promptly after execution thereof, Borrower shall deliver to Lender a copy of any
modification of Borrower’s operating agreement and any other documentation of
the Capital Contribution, which shall reflect the terms and conditions of this
subsection (G).


ARTICLE XIV


DEFAULTS AND REMEDIES




Section 14.1. Events of Default.    The term “Event of Default” means the
occurrence of any of the following events:


(i)    if Borrower fails to pay any amount due, as and when required, under any
Loan Document and the failure continues for a period of five (5) days;


(ii)    if Borrower makes a general assignment for the benefit of creditors or
generally is not paying, or is unable to pay, or admits in writing its inability
to pay, its debts as they become due; or if Borrower or any other party
commences any Proceeding (A) relating to bankruptcy, insolvency, reorganization,
conservatorship or relief of debtors, in each instance with respect to Borrower;
(B) seeking to have an order for relief entered with respect to Borrower; (C)
seeking attachment, distraint or execution of a judgment with respect to
Borrower; (D) seeking to adjudicate Borrower as bankrupt or insolvent; (E)
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to Borrower or Borrower’s
debts; or (F) seeking appointment of a Receiver, trustee, custodian, conservator
or other similar official for Borrower or for all or any substantial part of
Borrower’s assets, provided that if the Proceeding is commenced by a party other
than Borrower or any of Borrower’s general partners or members, Borrower will
have one hundred twenty (120) days to have the Proceeding dismissed or
discharged before an Event of Default occurs;


(iii)    if Borrower is in default beyond any applicable grace and cure period
under any other mortgage, deed of trust, deed to secure debt or other security
agreement encumbering the Property whether junior or senior to the lien of this
mortgage;





42


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(iv)    if there is a default beyond any applicable grace and cure period under
any indemnity or guaranty in favor of Lender delivered to Lender in connection
with the Loan or in connection with any loan cross-collateralized with the Loan;


(v) intentionally deleted;


(vi) if a Transfer occurs except in accordance with the provisions of this
Mortgage; provided, however, with respect to any Transfers contemplated by
Section 12.2(b), above,, as to the requirement to deliver any notices,
certifications or other information as required by the terms of such section, it
shall not be an Event of Default in connection with the failure to deliver same
unless such failure is not remedied within thirty (30) days after Borrower
receives notice thereof;


(vii) intentionally deleted;


(vii) if there is a default in the performance of any other provision of any
Loan Document or if there is any inaccuracy or falsehood in any representation
or warranty contained in any Loan Document or any indemnity or guaranty in favor
of Lender delivered to Lender in connection with the Loan or in connection with
any loan cross-collateralized with the Loan, which is not remedied within thirty
(30) days after Borrower receives notice thereof, provided that if the default,
inaccuracy or falsehood is of a nature that it cannot be cured within the thirty
(30) day period and during that period Borrower commences to cure, and
thereafter diligently continues to cure, the default, inaccuracy or falsehood,
then the thirty (30) day period will be extended for a reasonable period not to
exceed one hundred fifty (150) days after the notice to Borrower; or


(viii) if Borrower violates any covenant contained within Section 13.3 entitled
“Special Purpose Entity Representations, Warranties and Covenants” and such
violation is not remedied within thirty (30) days after Borrower receives notice
thereof, except that it shall be an Event of Default hereunder, without notice
or an opportunity to cure, if Borrower violates any of the covenants contained
in subsections (a), (b), (c), (r) or (u) of Section 13.3 (but subject to the
terms of the last sentence of Section 13.3)..


Section 14.2. Remedies.


(a) If an Event of Default occurs, Lender may take any of the following actions
(the “Remedies”) without notice to Borrower:


(i)    declare all or any portion of the Debt immediately due and payable
(“Acceleration”);


(ii)    pay or perform any Obligation;


(iii)    institute a Proceeding for the specific performance of any Obligation;





43


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(iv)    apply for and obtain the appointment of a Receiver to be vested with the
fullest powers permitted by Law, without bond being required, which appointment
may be made ex parte, as a matter of right and without regard to the value of
the Property, the amount of the Debt or the solvency of Borrower or any other
person liable for the payment or performance of any portion of the Obligations;


(v)    directly, by its agents or representatives or through a Receiver
appointed by a court of competent jurisdiction, enter on the Land and
Improvements, take possession of the Property, dispossess Borrower and exercise
Borrower’s rights with respect to the Property, either in Borrower’s name or
otherwise;


(vi)    institute a Proceeding for the foreclosure of this Mortgage or, if
applicable, sell by power of sale, all or any portion of the Property;


(vii)    institute proceedings for the partial foreclosure of this Mortgage for
the portion of the Debt then due and payable, subject to the continuing lien of
this Mortgage for the balance of the Debt not then due;


(viii)    exercise any and all rights and remedies granted to a secured party
under the Uniform Commercial Code; and


(ix)    pursue any other right or remedy available to Lender at Law, in equity
or otherwise.


(b) If an Event of Default occurs, the license granted to Borrower in the Loan
Documents to collect Rents will terminate automatically without any action
required of Lender.


Section 14.3.    General Provisions Pertaining to Remedies.
    
(a) The Remedies are cumulative and may be pursued concurrently or otherwise, at
such time and in such order as Lender may determine in its sole discretion and
without presentment, demand, protest or further notice of any kind, all of which
are expressly waived by Borrower.
    
(b) The enumeration in the Loan Documents of specific rights or powers will not
be construed to limit any general rights or powers or impair Lender’s rights
with respect to the Remedies.
    
(c) If Lender exercises any of the Remedies, Lender will not be deemed a
mortgagee-in-possession unless Lender has elected affirmatively to be a
mortgagee-in-possession.


(d) Lender will not be liable for any act or omission of Lender in connection
with the exercise of the Remedies.
    
(e) Lender’s right to exercise any Remedy will not be impaired by any delay in
exercising or failure to exercise the Remedy and the delay or failure will not
be construed as extending any cure period or constitute a waiver of the default
or Event of Default.



44


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



    
(f) If an Event of Default occurs, Lender’s payment or performance or acceptance
of payment or performance will not be deemed a waiver or cure of the Event of
Default.


(g) Lender’s acceptance of partial payment or receipt of Rents will not extend
or affect any grace period, constitute a waiver of a default or Event of Default
or constitute a rescission of Acceleration.


Section 14.4.    General Provisions Pertaining to Receiver and Other Remedies.


(a) If an Event of Default occurs, any court of competent jurisdiction will,
upon application by Lender, appoint a Receiver as designated in the application
and issue an injunction prohibiting Borrower from interfering with the Receiver,
collecting Rents, disposing of any Rents or any part of the Property, committing
waste or doing any other act that will tend to affect the preservation of the
Leases, the Rents and the Property and Borrower approves the appointment of the
designated Receiver or any other Receiver appointed by the court. Borrower
agrees that the appointment may be made ex parte and as a matter of right to
Lender, either before or after sale of the Property, without further notice, and
without regard to the solvency or insolvency, at the time of application for the
Receiver, of the person or persons, if any, liable for the payment of any
portion of the Debt and the performance of any portion of the Obligations and
without regard to the value of the Property or whether the Property is occupied
as a homestead and without bond being required of the applicant.
    
(b) The Receiver will be vested with the fullest powers permitted by Law
including all powers necessary or usual in similar cases for the protection,
possession and operation of the Property and all the powers and duties of Lender
as a mortgagee-in-possession as provided in this Mortgage and may continue to
exercise all the usual powers and duties until the Receiver is discharged by the
court.
    
(c) In addition to the Remedies and all other available rights, Lender or the
Receiver may take any of the following actions:


(i)    take exclusive possession, custody and control of the Property and manage
the Property so as to prevent waste;
 
(ii)    require Borrower to deliver to Lender or the Receiver all keys, security
deposits, operating accounts, prepaid Rents, past due Rents, the Financial Books
and Records and all original counterparts of the Leases and the Property
Documents;


(iii)    collect, sue for and give receipts for the Rents and, after paying all
expenses of collection, including reasonable receiver’s, broker’s and attorney’s
fees, apply the net collections to any portion of the Debt selected by Lender in
its sole discretion;


(iv)    enter into, modify, extend, enforce, terminate, renew or accept
surrender of Leases and evict tenants except that in the case of a Receiver,
such actions may be taken only with the written consent of Lender as provided in
this Mortgage and in the Assignment;





45


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(v)    enter into, modify, extend, enforce, terminate or renew Property
Documents except that in the case of a Receiver, such actions may be taken only
with the written consent of Lender as provided in this Mortgage and in the
Assignment;
        
(vi)    appear in and defend any Proceeding brought in connection with the
Property and bring any Proceeding to protect the Property as well as Borrower’s
and Lender’s respective interests in the Property (unless any such Proceeding
has been assigned previously to Lender in the Assignment, or if so assigned,
Lender has not expressly assigned such Proceeding to the Receiver and consented
to such appearance or defense by the Receiver); and
    
(vii)    perform any act in the place of Borrower that Lender or the Receiver
deems necessary (A) to preserve the value, marketability or rentability of the
Property; (B) to increase the gross receipts from the Property; or (C) otherwise
to protect Borrower’s and Lender’s respective interests in the Property.
    
(d)    Borrower appoints Lender as Borrower’s attorney-in-fact, at Lender’s
election, to perform any actions and to execute and record any instruments
necessary to effectuate the actions described in this Section, in each instance
only at Lender’s election and only to the extent Borrower has failed to comply
with the provisions of this Section.


Section 14.5. General Provisions Pertaining to Foreclosures and the Power of
Sale. The following provisions will apply to any Proceeding to foreclose and to
any sale of the Property by power of sale or pursuant to a judgment of
foreclosure and sale:
    
(i)    Lender’s right to institute a Proceeding to foreclose or to sell by power
of sale will not be exhausted by a Proceeding or a sale that is defective or not
completed;


(ii)    any sale may be postponed or adjourned by Lender by public announcement
at the time and place appointed for the sale without further notice;
    
(iii)    with respect to any sale pursuant to a judgment of foreclosure and sale
or by power of sale, the Property may be sold as an entirety or in parcels, at
one or more sales, at the time and place, on terms and in the order that Lender
deems expedient in its sole discretion;
    
(iv)    if a portion of the Property is sold pursuant to this Article, the Loan
Documents will remain in full force and effect with respect to any unmatured
portion of the Debt and this Mortgage will continue as a valid and enforceable
first lien on and security interest in the remaining portion of the Property,
subject only to the Permitted Exceptions, without loss of priority and without
impairment of any of Lender’s rights and remedies with respect to the unmatured
portion of the Debt;


(v)    Lender may bid for and acquire the Property at a sale and, in lieu of
paying cash, may credit the amount of Lender’s bid against any portion of the
Debt selected by Lender in its sole discretion after deducting from the amount
of Lender’s bid the expenses of the sale,



46


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



costs of enforcement and other amounts that Lender is authorized to deduct at
Law, in equity or otherwise; and


(vi)    Lender’s receipt of the proceeds of a sale will be sufficient
consideration for the portion of the Property sold and Lender will apply the
proceeds as set forth in this Mortgage.
        
Section 14.6. Application of Proceeds. Lender may apply the proceeds of any sale
of the Property by power of sale or pursuant to a judgment of foreclosure and
sale and any other amounts collected by Lender in connection with the exercise
of the Remedies to payment of the Debt in such priority and proportions as
Lender may determine in its sole discretion or in such priority and proportions
as required by Law.


Section 14.7. Power of Attorney. Borrower appoints Lender as Borrower’s
attorney-in-fact to perform any actions necessary and incidental to exercising
the Remedies.


Section 14.8. Tenant at Sufferance    . If Lender or a Receiver enters the
Property in the exercise of the Remedies and Borrower is allowed to remain in
occupancy of the Property, Borrower will pay to Lender or the Receiver, as the
case may be, in advance, a reasonable rent for the Property occupied by
Borrower. If Borrower fails to pay the rent, Borrower may be dispossessed by the
usual Proceedings available against defaulting tenants.
    
ARTICLE XV


LIMITATION OF LIABILITY




Section 15.1. Limitation of Liability.
(a) Notwithstanding any provision in the Loan Documents to the contrary, except
as set forth in subsections (b) and (c), if Lender seeks to enforce the
collection of the Debt, Lender will foreclose this Mortgage instead of
instituting suit on the Note. If a lesser sum is realized from a foreclosure of
this Mortgage and sale of the Property than the then outstanding Debt, Lender
will not institute any Proceeding against Borrower or Borrower’s general
partners, if any, for or on account of the deficiency, except as set forth in
subsections (b) and (c).


(b) The limitation of liability in subsection (a) will not affect or impair (i)
the lien of this Mortgage or Lender’s other rights and Remedies under the Loan
Documents, including Lender’s right as mortgagee or secured party to commence an
action to foreclose any lien or security interest Lender has under the Loan
Documents; (ii) the validity of the Loan Documents or the Obligations; (iii)
Lender’s rights under any Loan Document that are not expressly non-recourse; or
(iv) Lender’s right to present and collect on any letter of credit or other
credit enhancement document held by Lender in connection with the Obligations.


(c) The following are excluded and excepted from the limitation of liability in
subsection (a) and Lender may recover personally against Borrower and its
general partners, if any, for the following:





47


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(i)    all losses suffered and liabilities and expenses incurred by Lender
relating to any fraud or intentional misrepresentation or material omission by
Borrower or any of Borrower’s partners, members, officers, directors,
shareholders or principals in connection with (A) the performance of any of the
conditions to Lender making the Loan; (B) any inducements to Lender to make the
Loan; (C) the execution and delivery of the Loan Documents; or (D) any
certificates, representations or warranties given in connection with the Loan;


(ii)    all losses suffered and liabilities and expenses incurred by Lender
relating to any fraud or intentional misrepresentation by Borrower or any of
Borrower’s partners, members, officers, directors, shareholders or principals in
connection with Borrower's performance of the Obligations


(iii)    all Rents derived from the Property after a default under the Loan
Documents which default is a basis of a Proceeding by Lender to enforce
collection of the Debt and all moneys that, on the date such a default occurs,
are on deposit in one or more accounts used by or on behalf of Borrower relating
to the operation of the Property, except to the extent properly applied to
payment of Debt Service Payments, Impositions, Insurance Premiums and any
reasonable and customary expenses incurred by Borrower in the operation,
maintenance and leasing of the Property or delivered to Lender;


(iv)    the cost of remediation of any Environmental Activity affecting the
Property, any losses arising from diminution in the value of the Property
arising from any Environmental Activity affecting the Property and any other
losses suffered and liabilities and expenses incurred by Lender relating to a
default under the Article entitled “Environmental”;


(v)    all security deposits collected by Borrower or any of Borrower's
predecessors and not refunded to tenants in accordance with their respective
Leases, applied in accordance with the Leases or Law or delivered to Lender as
may be required pursuant to the Loan Documents, and all tenant letters of credit
and more than one month in advance rents collected by Borrower or any of
Borrower's predecessors and not applied in accordance with the Leases or
delivered to Lender as may be required pursuant to the Loan Documents;


(vi)    any Termination Fee (as defined in the Loan Documents) received by
Borrower which is not paid to Lender (or an escrow agent selected by Lender) if
required to be paid to Lender under the terms and conditions of the Loan
Documents;


(vii)    the replacement cost of any Fixtures or Personal Property removed from
the Property after the occurrence of a default which is the basis of a
Proceeding by Lender to enforce collection of the Debt;


(viii)    all losses suffered and liabilities and expenses incurred by Lender
relating to any acts or omissions by Borrower that result in material physical
waste on the Property; provided that Rents from the Property were sufficient to
prevent such waste from occurring;





48


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



(ix)    all protective advances and other payments made by Lender pursuant to
express provisions of the Loan Documents to protect Lender's security interest
in the Property or to protect the assignment of the property described in and
effected by the Assignment; provided that Rents would have been sufficient to
pay the item for which Lender made an advance;


(x)    all mechanics’ or similar liens relating to work performed on or
materials delivered to the Property prior to Lender exercising its Remedies but
only to the extent Lender had advanced funds to pay for the work or materials
and Rents would have been sufficient to pay the item for which Lender made an
advance;


(xi)    all Proceeds that are not applied in accordance with this Mortgage or
not paid to Lender as required under this Mortgage;


(xii)    all losses suffered and liabilities and expenses incurred by Lender
relating to forfeiture or threatened forfeiture of the Property to the
Government arising from a violation of Federal or State criminal statutes, money
laundering Laws or Anti-Terrorism Laws (including the Patriot Act);


(xiii)    all losses suffered and liabilities and expenses incurred by Lender
relating to any default by Borrower under any of the provisions of this Mortgage
relating to ERISA;


(xiv)    all losses suffered and liabilities and expenses incurred by Lender
relating to any default by Borrower, Indemnitor or Guarantor under any of the
provisions of this Mortgage relating to Anti-Terrorism Laws or money laundering
laws;


(xv)    all losses suffered and liabilities and expenses incurred by Lender
relating to any default by Borrower under Section 17.2 of this Mortgage;


(xvi)    all losses suffered and liabilities and expenses incurred by Lender
relating to the failure to maintain, or to pay the premiums for, any insurance
required to be maintained under the Loan Documents to the extent Rents from the
Property were sufficient to pay the Premium; and


(xvii)    except as provided below, all losses suffered and liabilities and
expenses incurred by Lender relating to a default by Borrower or any general
partner, manager or managing member of Borrower of subsections (a), (c), (d),
(h), (j)-(l), (o), (p), (t) and (u) of the covenants or requirements contained
in this Mortgage entitled “Single-Purpose Entity Requirements”.


(d)    Notwithstanding the foregoing, the limitation of liability in
subparagraph (a) above SHALL BECOME NULL AND VOID and shall be of no further
force and effect and Lender may recover personally against Borrower and its
general partners, if any, in the event of (a) a voluntary bankruptcy or
voluntary insolvency proceeding of Borrower if such proceeding is not dismissed
in accordance with the terms of the Mortgage, (ii) an involuntary bankruptcy or
involuntary insolvency proceeding of Borrower, in which Borrower, any of its
principals, officers, general partners or members,



49


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



or its related Guarantor colludes with creditors in such bankruptcy or
insolvency proceeding if such proceeding is not dismissed in accordance with the
terms of the Mortgage, (iii) a default by Borrower or any general partner,
manager or managing member of Borrower of any of the covenants or requirements
contained in (A) the Section of this Mortgage related to the “Independent
Manager”; (B) the Section of this Mortgage entitled “Single-Purpose Entity
Requirements”, but only to the extent the same results in the substantive
consolidation of Borrower with the bankruptcy proceeding of any other entity; or
(iv) a transfer that is not permitted under the section of the Mortgage entitled
“Permitted Transfers”, including the prohibition on any transfer that results in
a violation of ERISA or any Anti-Terrorism or money laundering laws.


     (e)     Nothing under subparagraph (a) above will be deemed to be a waiver
of any right which Lender may have under Section 506(a), 506(b), 1111(b) or any
other provisions of the Bankruptcy Code or under any other Law relating to
bankruptcy or insolvency to file a claim for the full amount of the Debt or to
require that all collateral will continue to secure all of the Obligations in
accordance with the Loan Documents.




ARTICLE XVI


WAIVERS




SECTION 16.1. WAIVER OF STATUTE OF LIMITATIONS. BORROWER WAIVES THE RIGHT TO
CLAIM ANY STATUTE OF LIMITATIONS AS A DEFENSE TO BORROWER’S PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS.


SECTION 16.2. WAIVER OF NOTICE. BORROWER WAIVES THE RIGHT TO RECEIVE ANY NOTICE
FROM LENDER WITH RESPECT TO THE LOAN DOCUMENTS EXCEPT FOR THOSE NOTICES THAT
LENDER IS EXPRESSLY REQUIRED TO DELIVER PURSUANT TO THE LOAN DOCUMENTS.


SECTION 16.3. WAIVER OF MARSHALING AND OTHER MATTERS. BORROWER WAIVES THE
BENEFIT OF ANY RIGHTS OF MARSHALING OR ANY OTHER RIGHT TO DIRECT THE ORDER IN
WHICH ANY OF THE PROPERTY WILL BE (i) SOLD; OR (ii) MADE AVAILABLE TO ANY ENTITY
IF THE PROPERTY IS SOLD BY POWER OF SALE OR PURSUANT TO A JUDGMENT OF
FORECLOSURE AND SALE. BORROWER ALSO WAIVES THE BENEFIT OF ANY LAWS RELATING TO
APPRAISEMENT, VALUATION, STAY, EXTENSION, REINSTATEMENT, MORATORIUM, HOMESTEAD
AND EXEMPTION RIGHTS OR A SALE IN INVERSE ORDER OF ALIENATION.


SECTION 16.4. WAIVER OF TRIAL BY JURY. BORROWER WAIVES TRIAL BY JURY IN ANY
PROCEEDING BROUGHT BY OR AGAINST, OR COUNTERCLAIM OR CROSS-COMPLAINT ASSERTED BY
OR AGAINST, LENDER RELATING TO THE LOAN, THE PROPERTY DOCUMENTS OR THE LEASES.





50


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



SECTION 16.5. WAIVER OF COUNTERCLAIM. BORROWER WAIVES THE RIGHT TO ASSERT A
COUNTERCLAIM OR CROSS-COMPLAINT, OTHER THAN COMPULSORY OR MANDATORY
COUNTERCLAIMS OR CROSS-COMPLAINTS, IN ANY PROCEEDING LENDER BRINGS AGAINST
BORROWER RELATING TO THE LOAN, INCLUDING ANY PROCEEDING TO ENFORCE REMEDIES.
                                 
SECTION 16.6.    WAIVER OF JUDICIAL NOTICE AND HEARING. BORROWER WAIVES ANY
RIGHT BORROWER MAY HAVE UNDER LAW TO NOTICE OR TO A JUDICIAL HEARING PRIOR TO
THE EXERCISE OF ANY RIGHT OR REMEDY PROVIDED BY THE LOAN DOCUMENTS TO LENDER AND
BORROWER WAIVES THE RIGHTS, IF ANY, TO SET ASIDE OR INVALIDATE ANY SALE DULY
CONSUMMATED IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN DOCUMENTS ON THE
GROUND (IF SUCH BE THE CASE) THAT THE SALE WAS CONSUMMATED WITHOUT A PRIOR
JUDICIAL HEARING.


SECTION 16.7.    WAIVER OF SUBROGATION. BORROWER WAIVES ALL RIGHTS OF
SUBROGATION TO LENDER’S RIGHTS OR CLAIMS RELATED TO OR AFFECTING THE PROPERTY OR
ANY OTHER SECURITY FOR THE LOAN UNTIL THE LOAN IS PAID IN FULL AND ALL FUNDING
OBLIGATIONS UNDER THE LOAN DOCUMENTS HAVE BEEN TERMINATED.
                                                   
SECTION 16.8. GENERAL WAIVER. BORROWER ACKNOWLEDGES THAT (A) BORROWER AND
BORROWER’S PARTNERS, MEMBERS OR PRINCIPALS, AS THE CASE MAY BE, ARE
KNOWLEDGEABLE BORROWERS OF COMMERCIAL FUNDS AND EXPERIENCED REAL ESTATE
DEVELOPERS OR INVESTORS WHO UNDERSTAND FULLY THE EFFECT OF THE ABOVE PROVISIONS;
(B) LENDER WOULD NOT MAKE THE LOAN WITHOUT THE PROVISIONS OF THIS ARTICLE; (C)
THE LOAN IS A COMMERCIAL OR BUSINESS LOAN UNDER THE LAWS OF THE STATE OR
COMMONWEALTH WHERE THE PROPERTY IS LOCATED, NEGOTIATED BY LENDER AND BORROWER
AND THEIR RESPECTIVE ATTORNEYS AT ARMS LENGTH; AND (D) ALL WAIVERS BY BORROWER
IN THIS ARTICLE HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY, AFTER
BORROWER FIRST HAS BEEN INFORMED BY COUNSEL OF BORROWER’S OWN CHOOSING AS TO
POSSIBLE ALTERNATIVE RIGHTS, AND HAVE BEEN MADE AS AN INTENTIONAL RELINQUISHMENT
AND ABANDONMENT OF A KNOWN RIGHT AND PRIVILEGE. THE FOREGOING ACKNOWLEDGMENT IS
MADE WITH THE INTENT THAT LENDER AND ANY SUBSEQUENT HOLDER OF THE NOTE WILL RELY
ON THE ACKNOWLEDGMENT.


ARTICLE XVII


NOTICES


    Section 17.1. Notices    . All acceptances, approvals, consents, demands,
notices, requests, waivers and other communications (the “Notices”) required or
permitted to be given under the Loan



51


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



Documents must be in writing and (a) delivered personally by a process server
providing a sworn declaration evidencing the date of service, the individual
served, and the address where the service was made; (b) sent by certified mail,
return receipt requested; or (c) delivered by nationally recognized overnight
delivery service that provides evidence of the date of delivery (for next
morning delivery if sent by overnight delivery service), in all cases with
charges prepaid, addressed to the appropriate party at its address listed below:


If to Lender:
Teachers Insurance and Annuity                  Association of America

730 Third Avenue
New York, New York 10017
Attention: Director Global Real Estate/
Fixed Income
TIAA Authorization #AAA-7346
Investment ID. #000553801


with a
copy to:
Teachers Insurance and Annuity

Association of America
730 Third Avenue
New York, New York 10017
Attention: Associate General Counsel, Director
Asset Management Law
TIAA Authorization #AAA-7346
Investment ID. #000553801


And                Commercial Loan Services
1500 City West, Suite 200
Houston, Texas 77042
Attention: Chief Legal Officer




If to Borrower:
c/o Glimcher Properties Limited Partnership

180 East Broad Street
Columbus, Ohio 43215
Attn: General Counsel
TIAA Authorization #AAA-7346
Investment ID. #000553801


with a
copy to:
c/o Glimcher Properties Limited Partnership

180 East Broad Street
Columbus, Ohio 43215
Attn: Director of Treasury
TIAA Authorization #AAA-7346



52


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



Investment ID. #000553801




Lender and Borrower each may change from time to time the address to which
Notices must be sent, by notice given in accordance with the provisions of this
Section. All Notices given in accordance with the provisions of this Section
will be deemed to have been received on the earliest of (i) actual receipt; (ii)
Borrower’s rejection of delivery; or (iii) 3 Business Days after having been
deposited in any mail depository regularly maintained by the United States
postal service, if sent by certified mail, or 1 Business Day after having been
deposited with a nationally recognized overnight delivery service, if sent by
overnight delivery or on the date of personal service, if served by a process
server.


Section 17.2.    Change in Borrower’s Legal Name, Place of Business or State of
Formation    . Borrower will notify Lender in writing prior to any change in
Borrower’s legal name, place of business, and/or state of formation, including
as a result of, or in connection with, any Transfer, including any Permitted
Transfer.




ARTICLE XVIII


MISCELLANEOUS




Section 18.1.    Applicable Law. The Loan Documents are governed by and will be
construed in accordance with the Laws of the state or commonwealth in which the
Property is located without regard to conflict of law provisions, except to the
extent that the Uniform Commercial Code requires otherwise.


Section 18.2. Usury Limitations. Borrower and Lender intend to comply with all
Laws with respect to the charging and receiving of interest. Any amounts charged
or received by Lender for the use or forbearance of the Principal to the extent
permitted by Law, will be amortized and spread throughout the Term until payment
in full so that the rate or amount of interest charged or received by Lender on
account of the Principal does not exceed the Maximum Interest Rate. If any
amount charged or received under the Loan Documents that is deemed to be
interest is determined to be in excess of the amount permitted to be charged or
received at the Maximum Interest Rate, the excess will be deemed to be a
prepayment of Principal when paid, without premium, and any portion of the
excess not capable of being so applied will be refunded to Borrower. If during
the Term the Maximum Interest Rate, if any, is eliminated, then for the purposes
of the Loan, there will be no Maximum Interest Rate.


Section 18.3.    Lender’s Discretion    . Wherever under the Loan Documents any
matter is required to be satisfactory to Lender, Lender has the right to approve
or determine any matter or Lender has an election, Lender’s approval,
determination or election will be made in Lender’s reasonable discretion unless
expressly provided to the contrary.


Section 18.4. Unenforceable Provisions. If any provision in the Loan Documents
is found to be illegal or unenforceable or would operate to invalidate any of
the Loan Documents, then the provision



53


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



will be deemed expunged and the Loan Documents will be construed as though the
provision was not contained in the Loan Documents and the remainder of the Loan
Documents will remain in full force and effect.


Section 18.5. Survival of Borrower’s Obligations    . Borrower’s
representations, warranties and covenants contained in the Loan Documents will
continue in full force and effect and survive (i) satisfaction of the
Obligations; (ii) release of the lien of this Mortgage; (iii) assignment or
other transfer of all or any portion of Lender’s interest in the Loan Documents
or the Property; (iv) Lender’s exercise of any of the Remedies or any of
Lender’s other rights under the Loan Documents; (v) a Transfer; (vi) amendments
to the Loan Documents; and (vii) any other act or omission that might otherwise
be construed as a release or discharge of Borrower.


Section 18.6.    Relationship Between Borrower and Lender; No Third Party
Beneficiaries    .


(a) Lender is not a partner of or joint venturer with Borrower or any other
entity as a result of the Loan or Lender’s rights under the Loan Documents; the
relationship between Lender and Borrower is strictly that of creditor and
debtor. Each Loan Document is an agreement between the parties to that Loan
Document for the mutual benefit of the parties and no entities other than the
parties to that Loan Document will be a third party beneficiary or will have any
claim against Lender or Borrower by virtue of the Loan Document. As between
Lender and Borrower, any actions taken by Lender under the Loan Documents will
be taken for Lender’s protection only, and Lender has not and will not be deemed
to have assumed any responsibility to Borrower or to any other entity by virtue
of Lender’s actions.


(b) All conditions to Lender’s performance of its obligations under the Loan
Documents are imposed solely for the benefit of Lender. No entity other than
Lender will have standing to require satisfaction of the conditions in
accordance with their provisions or will be entitled to assume that Lender will
refuse to perform its obligations in the absence of strict compliance with any
of the conditions.


Section 18.7.    Partial Releases; Extensions; Waivers. Lender may: (i) release
any part of the Property or any entity obligated for any of the Obligations;
(ii) extend the time for payment or performance of any of the Obligations or
otherwise amend the provisions for payment or performance by agreement with any
entity that is obligated for the Obligations or that has an interest in the
Property; (iii) accept additional security for the payment and performance of
the Obligations; and (iv) waive any entity’s performance of an Obligation,
release any entity or individual now or in the future liable for the performance
of the Obligation or waive the exercise of any Remedy or option. Lender may
exercise any of the foregoing rights without notice, without regard to the
amount of any consideration given, without affecting the priority of the Loan
Documents, without releasing any entity not specifically released from its
obligations under the Loan Documents, without releasing any guarantor(s) or
surety(ies) of any of the Obligations, without effecting a novation of the Loan
Documents and, with respect to a waiver, without waiving future performance of
the Obligation or exercise of the Remedy waived.





54


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



Section 18.8.    Service of Process. Borrower irrevocably consents to service of
process by registered or certified mail, postage prepaid, return receipt
requested, to Borrower at its address set forth in the Article entitled
“Notices”.


Section 18.9.    Entire Agreement. Oral agreements or commitments between
Borrower and Lender to lend money, to extend credit or to forbear from enforcing
repayment of a debt, including promises to extend or renew the debt, are not
enforceable. Any agreements between Borrower and Lender relating to the Loan are
contained in the Loan Documents, which contain the complete and exclusive
statement of the agreements between Borrower and Lender, except as Borrower and
Lender may later agree in writing to amend the Loan Documents. The language of
each Loan Document will be construed as a whole according to its fair meaning
and will not be construed against the party by or for whom it was drafted.


Section 18.10.     No Oral Amendment    . The Loan Documents may not be amended,
waived or terminated orally or by any act or omission made individually by
Borrower or Lender but may be amended, waived or terminated only by a written
document signed by the party against which enforcement of the amendment, waiver
or termination is sought.


Section 18.11. Lost or Destroyed Note    . If the Note is lost, mutilated,
destroyed or stolen, Borrower will deliver to Lender a new, substitute note
containing the same provisions as the Note, provided that Borrower is furnished
with reasonably satisfactory evidence of the loss, mutilation, destruction or
theft of the Note.


Section 18.12. Covenants Run with the Land    . Subject to the restrictions on
transfer contained in the Article entitled “TRANSFERS, LIENS AND ENCUMBRANCES”,
all of the covenants of this Mortgage and the Assignment run with the Land, will
bind all parties hereto and all tenants and subtenants of the Land or the
Improvements and their respective heirs, executors, administrators, successors
and assigns, and all occupants and subsequent owners of the Property, and will
inure to the benefit of Lender and all subsequent holders of the Note and this
Mortgage.


Section 18.13. Time of the Essence. Time is of the essence with respect to
Borrower’s payment and performance of the Obligations.


Section 18.14. Subrogation. If the Principal or any other amount advanced by
Lender is used directly or indirectly to pay off, discharge or satisfy all or
any part of an encumbrance affecting the Property, then Lender is subrogated to
the encumbrance and to any security held by the holder of the encumbrance, all
of which will continue in full force and effect in favor of Lender as additional
security for the Obligations.


Section 18.15.     Joint and Several Liability    . If Borrower consists of more
than one person or entity, the obligations and liabilities of each such person
or entity under this Mortgage are joint and several.


Section 18.16. Successors and Assigns. The Loan Documents bind the parties to
the Loan Documents and their respective successors, assigns, heirs,
administrators, executors, agents and



55


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



representatives and inure to the benefit of Lender and its successors, assigns,
heirs, administrators, executors, agents and representatives.


Section 18.17. Duplicates and Counterparts. Duplicate counterparts of any of the
Loan Documents, other than the Note, may be executed and together will
constitute a single original document.




ARTICLE XIX


ADDITIONAL PROVISIONS PERTAINING TO STATE LAWS


Section 19.1. Open-End Mortgage Provision; Future Advances; Maximum Principal
Amount    . This Mortgage shall secure the payment of any amounts advanced from
time to time by Lender to Borrower evidenced by the Note or any other note,
instrument or document or pursuant to any other instrument or document stating
that such advances are secured hereby. In addition to any other sum secured
hereby, this Mortgage shall also secure the unpaid principal balance of, plus
accrued interest on, any amount of money loaned, advanced, disbursed or paid by
Lender to or for the account and benefit of Borrower after this Mortgage is
delivered to and filed with the recording office of Delaware County, Ohio for
recording (herein called a “Future Advance”). Any such Future Advance is to be
made by Lender pursuant to the terms of the Note and is to be evidenced by the
Note. The maximum amount of the loan indebtedness which is evidenced and secured
by the Note and this Mortgage, exclusive of interest, which may be unpaid and
outstanding at any time is an amount equal to Two Hundred Seventy Million and
No/100 Dollars ($270,000,000.00); such principal sum representing the amount
disbursed on the date hereof and the amount of all such Future Advances, but
exclusive of accrued interest thereon and also any exclusive of any sums
advanced as provided in Section 19.2 hereof, it being intended by this Section
19.1 to acknowledge, affirm and comply with the provisions of §5301.232 of the
Revised Code of Ohio.


Without limitation of the foregoing or anything in Section 19.2 hereof, Borrower
acknowledges that as of the date of this Mortgage, Lender shall disburse to
Borrower a portion of the original principal balance of the Note in the amount
of Two Hundred Twenty-Five Million and No/100 Dollars ($225,000,000.00). The
remaining portion of the original principal balance of the Note (being
$45,000,000.00) evidences the estimated amount of the Future Financing (if
provided by Lender) contemplated by Section 13.4 of this Mortgage, which amount,
if and to the extent disbursed, shall constitute a Future Advance for purposes
of this Mortgage. Borrower expressly acknowledges and agrees that (i) Lender is
under no obligation to provide the Future Financing, (ii) Section 13.4
constitutes the terms under which Lender shall provide the Future Financing (if
at all), and (iii) the Future Financing, if provided, exclusive of interest,
shall not exceed $45,000,000.00.


Section 19.2.    Certain Advances. In addition to any other sum secured hereby,
this Mortgage shall also secure the unpaid principal balance, plus the accrued
interest thereon, of any advance made or any amount paid by Lender after this
Mortgage is delivered to and filed for recording with the recording office of
Delaware County, Ohio in order to pay any real estate taxes, insurance premiums,
Taxes and Assessments or other costs and expenses incurred by Lender in
connection with the operation,



56


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



protection or preservation of the Property or this Instrument as provided in
other provisions of this Instrument or the Loan Agreement, it being intended by
this Section 19.2 to acknowledge, affirm and comply with the provisions of
§5301.233 of the Revised Code of Ohio.
    
Section 19.3.    Additional Remedies. In addition to the remedies set forth
herein, Lender, at Lender’s option, may foreclose this Mortgage by judicial
proceeding and may invoke any other remedies permitted by applicable law or
provided herein. Lender shall be entitled to collect all costs and expenses
incurred in pursuing such remedies, including, but not limited to, reasonable
attorneys’ fees, costs of documentary evidence, abstracts and title reports.
Lender is authorized and empowered to do all things permitted to be done by a
mortgagee pursuant to Section 1311.14, Ohio Revised Code.


Section 19.4.    Release    . Upon payment of all Obligations secured by this
Mortgage, Lender shall cancel this Mortgage. Borrower shall pay Lender’s
reasonable costs incurred in canceling this Mortgage.


Section 19.5.    Attorneys’ Fees. As used herein, “attorneys’ fees” shall mean
“reasonable attorneys’ fees.”


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE ON FOLLOWING PAGE]



57


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place





    
IN WITNESS WHEREOF, Borrower has executed and delivered this Mortgage as of the
date first set forth above.


BORROWER:
                            
PFP COLUMBUS II, LLC, a Delaware limited liability company


By:
Glimcher Properties Limited Partnership, a Delaware limited partnership, its
sole member



By:
Glimcher Properties Corporation, a Delaware corporation, its sole general
partner



By: /s/ Mark E. Yale            
Mark E. Yale, Executive Vice
President, Chief Financial Officer
and Treasurer




State of Ohio            )


County of Franklin        )
The foregoing instrument was acknowledged before me this 6th day of February,
2013, by Mark E. Yale, Executive Vice President, Chief Financial Officer and
Treasurer of Glimcher Properties Corporation, a Delaware corporation, sole
general partner of Glimcher Properties Limited Partnership, a Delaware limited
partnership, as sole member of PFP Columbus II, LLC, a Delaware limited
liability company, on behalf of said company.


/s/Janelle R. Courtright    _
Notary Public


My commission expires: 6-28-13
[PLACE NOTARIAL SEAL]





58


TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




Exhibit A


LEGAL DESCRIPTION







TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




Exhibit B


DEFINITIONS




“Acceleration” is defined in Section 14.2(a)(i).


“Accumulations” is defined in Section 2.1(vii).


“Accumulations Depositary” is defined in Section 6.2(a).


“Additional Funds” is defined in Section 7.4(v).


“Affiliate” is defined in Section 8.4(c).


“Anti-Terrorism Laws” is defined as all Laws relating to terrorist acts, acts of
war and money laundering.


“Assessments” is defined as all assessments now or hereafter levied, assessed or
imposed against the Property.


“Assignment” is defined as the Assignment of Leases and Rents dated of even date
with this Mortgage made by Borrower for the benefit of Lender.


“Bankruptcy Code” means Title 11 of the United States Code.


“Borrower” is defined in the introductory paragraph.


“Budget” is defined in Section 10.3.


“Business Days” is defined as any day on which commercial banks are not
authorized or required by Law to close in New York, New York.


“Capital Contribution” is defined in Section 13.5(G).


“Casualty” is defined as damage to or destruction of the Property by fire or
other casualty.


“CERCLA” is defined as the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986 and by the Small Business Liability Relief and
Brownfields Revitalization Act and by the Asset Conservation, Lender Liability
and Deposit Insurance Protection Act of 1996, and as further amended from time
to time.


“Code” is defined as the Internal Revenue Code of 1986 and the regulations
promulgated thereunder.



TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




“Completion Certification” is defined in Section 13.5(F).


“Condemnation” is defined as the permanent or temporary taking of all or any
portion of the Property, or any interest therein or right accruing thereto, by
the exercise of the right of eminent domain (including any transfer in lieu of
or in anticipation of the exercise of the right), inverse condemnation or any
similar injury or damage to or decrease in the value of the Property, including
severance and change in the grade of any streets and a Condemnation will be
deemed to have occurred on the date title to the Property taken passes or if the
Condemnation is temporary, on the date Borrower no longer has use of the
affected property.


“Condemnation Awards” is defined in Section 2.1(viii).


“Condemnation Proceeding” is defined as a Proceeding that could result in a
Condemnation.


“Control” when used with respect to any specified Person, and unless expressly
defined otherwise with respect to such specified Person, means the possession,
directly or indirectly, of the sole and exclusive power to direct the
management, policies, business and affairs of such Person (including the
exclusive right at all times to appoint and remove the managers, directors,
general partners (if applicable), officers or other representatives of such
Person), by reason of the ownership, directly or indirectly, of ownership
interests in such Person, by contract or otherwise, and the terms “controlling”
and “controlled” have meanings correlative to the foregoing.


“CPA” is defined as an independent certified public accountant satisfactory to
Lender.


“Debt” is defined in Section 3.1.


“Debt Service Coverage” is defined as Net Operating Income of the Property for
any given period divided by the amount of scheduled Debt Service Payments over
such period, as determined by Lender. If no period is specified, then Debt
Service Coverage will be determined over a twelve (12) month period.


“Debt Service Payments” is defined as the monthly installments of principal and
interest payable by Borrower to Lender as set forth in the Note.


“Demolition” is defined in Section 13.5.


“Demolition Budget” is defined in Section 13.5(A)(ii).


“Demolition Completion Certification” is defined in Section 13.5(F).


“Demolition Contracts” is defined in Section 13.5(A)(ii).


“Demolition Permits” is defined in Section 13.5(A)(iii).


“Demolition Plans” is defined in Section 13.5(A)(ii).

TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------






“Demolition Timeline” is defined in Section 13.5(A)(ii).


“Default Interest Rate” is defined as the lower of five percent (5%) per annum
or the Maximum Interest Rate, if any.


“Destruction Event” is defined in Section 7.4.


“Development” is defined in Section 13.5.


“Development Budget” is defined in Section 13.5(A)(ii).


“Development Completion Certification” is defined in Section 13.5(F)


“Development Contracts” is defined in Section 13.5(A)(ii).


“Development Parcel” is defined in Section 12.4.


“Development Parcel Creation Activities” is defined in Section 12.4.


“Development Permits” is defined in Section 13.5(A)(iii).


“Development Plans” is defined in Section 13.5(A)(ii).


“Development Timeline” is defined in Section 13.5(A)(ii).


“Emergency Default” is defined in Section 13.5(E).


“Engineering Consultant” is defined as an independent engineer engaged by
Lender.


“Environmental Activity” is defined as any actual, suspected or threatened
abatement, cleanup, disposal, generation, handling, manufacture, possession,
release, remediation, removal, storage, transportation, treatment or use of any
Hazardous Material. The actual, suspected or threatened presence of any
Hazardous Material or the actual, suspected or threatened noncompliance with any
Environmental Laws, will be deemed Environmental Activity.


“Environmental Laws” is defined as all Laws pertaining to health, safety,
protection of the environment, natural resources, conservation, wildlife, waste
management, Hazardous Materials and pollution, including CERCLA.


“Environmental Report” is defined as the report prepared by Property Solutions
Inc., dated January 18, 2013, as has been or may be amended.


“ERISA” is defined in Section 8.3(a).



TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




“Event of Default” is defined in Section 14.1.

“Executive Order” is defined in Section 8.4.

“Existing Members” is defined in Section 12.1(b).]


“Expenses” is defined in Section 11.1(a).


“Financial Books and Records” is defined as detailed accounts of the income and
expenses of the Property and of Borrower and all other data, records and
information that either are specifically referred to in the Article entitled
“FINANCIAL REPORTING” or are necessary to the preparation of any of the
statements, reports or certificates required under such Article and includes all
supporting schedules prepared or used by the CPA in auditing the Annual
Financial Statement or in issuing its opinion.


“Financial Statement” is defined in Section 10.1(a).


“Fiscal Year” is defined as any calendar year or partial calendar year during
the Term.


“Fixed Interest Rate” is defined as 3.9% per annum.

“Fixtures” is defined as all of the Property that constitutes “fixtures”‘ as
defined on the Uniform Commercial Code.


“Future Advance” is defined in Section 19.1.


“Future Financing” is defined in Section 13.4.


“Government” is defined as any federal, state or municipal governmental or
quasi-governmental authority including any executive, legislative or judicial
branch and any division, subdivision or agency of any of them and any entity to
which any of them has delegated authority.


“Hazardous Materials” is defined as (i) any by-product, chemical, compound,
contaminant, pollutant, product, substance, waste or other material that is
hazardous or toxic, (ii) any by-product, chemical, compound, contaminant,
pollutant, product, substance, waste or other material, the abatement, cleanup,
discharge, disposal, emission, exposure to, generation, handling, manufacture,
possession, presence, release, removal, remediation, storage, transportation,
treatment or use of which is controlled, prohibited or regulated by any
Environmental Laws, including asbestos, petroleum, petroleum products and
polychlorinated biphenyls and (iii) mold, mildew, fungi, bacteria, viruses and
other microbial matter.


“Imposition Penalty Date” is defined in Section 6.1(a).


“Impositions” is defined as all Taxes, Assessments, ground rent, if any, water
and sewer rents, fees and charges, levies, permit, inspection and license fees
and other dues, charges or impositions, including all charges and license fees
for the use of vaults, chutes and similar areas adjoining the Land,

TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




maintenance and similar charges and charges for utility services, in each
instance whether now or in the future, directly or indirectly, levied, assessed
or imposed on the Property or Borrower and whether levied, assessed or imposed
as excise, privilege or property taxes.


“Improvements” is defined in Section 2.1(ii).


“Indemnitor” is defined in the environmental indemnity dated of even date with
this Mortgage made by Indemnitor for the benefit of Lender.


“Independent Manager” is defined as a duly appointed member of the board of
directors or board of managers who is provided by a nationally-recognized
company that provides professional independent directors/managers who shall not
have been at the time of initial appointment or at any time while serving as an
Independent Manager, and may not have been at any time during the preceding five
years (i) a stockholder, director, officer, employee, partner, attorney or
counsel of such Borrower or any affiliate of any of them, (ii) a customer,
supplier or other person who derives any of its purchases or revenues from its
activities with such Borrower or any affiliate of any of them (other than from
providing routine corporate services such as acting as the Registered Agent),
(iii) a person or other entity controlling or under common control with any such
stockholder, partner, customer, supplier or other person, or (iv) a member of
the immediate family of any such stockholder, director, officer, employee,
partner, customer, supplier or other person. As used in this definition, the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or activities of a
person, whether through ownership of voting securities, by contract or
otherwise. As used in this definition, the term “affiliate” shall mean: (1) any
person or entity directly or indirectly owning, controlling or holding with
power to vote ten percent (10%) or more of the outstanding voting securities or
interests of such other person or entity; (2) any person or entity ten percent
(10%) or more of whose outstanding voting securities are directly or indirectly
owned, controlled or held with power to vote by such other person or entity; (3)
any person or entity directly or indirectly controlling, controlled by or under
common control with such other person or entity; (4) any officer, director or
partner of such other person or entity; (5) if such other person or entity is an
officer, director or partner, any company for which such person or entity acts
in any such capacity; and (6) any close relative or spouse of the specified
person.


“Inspecting Engineer” is defined in Section 13.5(B).


“Institutional Investor” is defined as any bank, savings institution, charitable
foundation, insurance company, real estate investment trust, pension fund or
investment advisor registered under the Investment Advisors Act of 1940, as
amended, and acting as trustee or agent.


“Insurance Premiums” is defined as all present and future premiums and other
charges due and payable on policies of fire, rental value and other insurance
covering the Property and required pursuant to the provisions of this Mortgage.


“Insurance Proceeds” is defined in Section 2.1(ix).



TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------





“Insurers” is defined in Section 7.1(c).


“Interest” is defined as the fixed interest payable under the Note at the Fixed
Interest Rate and any other sums which are deemed to be interest under Law.


“Key Principal” is defined in Section 12.2(b)(i).


“Land” is defined in the Recitals.


“Late Charge” is defined in the Note.


“Law” is defined as all present and future codes, constitutions, cases,
opinions, rules, manuals, regulations, determinations, laws, orders, ordinances,
requirements and statutes, as amended, of any Government that affect or that may
be interpreted to affect the Property, Borrower or the Loan, including
amendments and all guidance documents and publications promulgated thereunder.


“Leases” is defined as all present and future leases, subleases, licenses and
other agreements for the use and occupancy of the Land and Improvements, any
related guarantees and any use and occupancy arrangements created pursuant to
Section 365(h) of the Bankruptcy Code or otherwise in connection with the
commencement or continuation of any bankruptcy, reorganization, arrangement,
insolvency, dissolution, receivership or similar Proceedings, or any assignment
for the benefit of creditors, in respect of any tenant or other occupant of the
Land and Improvements.


“Leasing Plan” is defined in Section 10.3(b).


“Lender” is defined in the introductory paragraph.


“Loan” is defined in the Recitals.


“Loan Documents” is defined as the Note, this Mortgage, the Assignment and all
documents now or hereafter executed by Borrower or held by Lender relating to
the Loan, including all amendments but excluding any indemnities or guaranties
delivered in connection with the Loan.


“Material Environmental Contamination” is defined as contamination of the
Property with Hazardous Materials (i) that constitutes a violation of one or
more Environmental Laws; (ii) for which there is a significant possibility that
remediation will be required under Environmental Laws; (iii) that results in a
material risk of liability or expense to Lender; or (iv) that diminishes the
value of the Property.


“Maturity Date” is defined in the Recitals.


“Maximum Interest Rate” is defined as the maximum rate of interest, if any,
permitted by Law as of the date of this Mortgage to be charged with respect to
the Loan.



TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




“Mortgage” is defined as this Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing Statement.


“Net Operating Income” is defined as Rents over any period less Operating
Expenses for such period.


“Note” is defined in the Recitals.


“Note Payments” is defined in the Note.


“Notices” is defined in Section 17.1.


“Obligations” is defined in Section 3.1.


“One-Time Sale” is defined in Section 12.2(b)(vi).


“Operating Expenses” is defined as the reasonable, customary and actual
out-of-pocket payments paid in cash by Borrower in the ordinary course of
business to unaffiliated third parties (or if affiliated, equivalent to arm’s
length third-party transactions for comparable services) in connection with the
management, operation, maintenance or leasing of the Property, including without
limitation, Impositions, Insurance Premiums and operating expenses for the
Property, ground rent (if any), management fees, landscaping, utilities,
cleaning, administration, repairs, and any recurring cost which is a capital
expenditure in accordance with GAAP and is associated with the maintenance of
the Improvements existing on the date hereof, but shall exclude (i) loan
placement fees and Debt Service Payments, (ii) non-cash items such as
depreciation or amortization and (iii) extraordinary non-recurring capital
expenditures incurred in connection with the ownership, operation and
maintenance of the Property.


“Permitted Exceptions” is defined as the matters shown in Schedule B, Part 1 and
2 of the title insurance policy insuring the lien of this Mortgage.


“Permitted Transfers” is defined in Section 12.2(b).


“Permitted Use” is defined as use as a first-class shopping center and uses
incidentally and directly related to such use.


“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.


“Personal Property” is defined as the Property, other than Fixtures, the Land or
the Improvements.


“Policies” is defined in Section 7.1(b).


“Prepayment Premium” is defined in the Note.

TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------






“Principal” is defined in the Recitals.


“Proceeding” is defined as a pending or threatened action, claim or litigation
before a legal, equitable or administrative tribunal having proper jurisdiction.


“Proceeds” is defined in Section 7.2(c).

“Proceeds Threshold” is defined in Section 7.2(b).


“Prohibited Person” is defined in Section 8.4.



“Property” is defined in Section 2.1.


“Property Documents” is defined in Section 2.1(v).


“Qualified Equityholder” means (i) Key Principal, (ii) GRT, (iii) a bank, saving
and loan association, investment bank, insurance company, trust company,
commercial credit corporation, pension plan, pension fund or pension advisory
firm, mutual fund, government entity or plan, or (iv) real estate company, real
estate investment trust, investment fund or an institution substantially similar
to any of the foregoing; provided in each case under this clause (iv) that such
Person (x) has total assets (in name or under management) in excess of
$500,000,000.00 and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus or shareholder's equity in excess of
$250,000,000.00 (in both cases, exclusive of the Property), and (y) is regularly
engaged in the business of owning and operating comparable properties, or (v)
any other Person approved by Lender in its discretion.


“REA” means that certain Polaris Fashion Place, Columbus, Ohio, Construction,
Operating and Reciprocal Easement Agreement by and between The May Department
Stores Company, a New York corporation, J.C. Penney Properties, Inc., a Delaware
corporation, Sears Roebuck and Co., a New York corporation, Rich’s Department
Stores, Inc., an Ohio corporation, Saks Fifth Avenue, Inc., a Massachusetts
corporation, and Polaris Mall, LLC, a Delaware limited liability company, dated
August 25, 2000 and recorded September 7, 2000 in Book 48, Page 2193, First
Amendment to Construction, Operating and Reciprocal Easement Agreement by and
between The May Department Stores Company, a New York corporation, J.C. Penney
Properties, Inc., a Delaware corporation, Sears Roebuck and Co., a New York
corporation, Rich’s Department Stores, Inc., an Ohio corporation, Saks Fifth
Avenue, Inc., a Massachusetts corporation, and Polaris Mall, LLC, a Delaware
limited liability company, recorded June 22, 2001, in Official Record Volume
105, Page 1063, Developer’s Assumption Agreement (the “PFP Assumption”) between
Polaris Mall, LLC and PFP Columbus, LLC (as to the Developer Site) dated as of
April 1, 2003 and recorded April 16, 2003 in the Delaware County, Ohio
Recorder’s Office at Volume 334, Page 1036; as amended by Second Amendment to
Construction, Operating and Reciprocal Easement Agreement by and among The May
Department Stores Company, J.C. Penney Properties, Inc., Sears Roebuck and Co.,
Macy’s Central, Inc. (f/k/a Rich’s Department Stores, Inc.), Saks Fifth Avenue,
Inc., PFP Columbus, LLC, and Polaris Lifestyle Center, LLC, dated

TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




September 14, 2004 and recorded May 17, 2005 in Official Record Book 609, Page
2499, Major Assumption Agreement of Construction, Operating and Reciprocal
Easement Agreement by and between The May Department Stores Company, a New York
corporation, and Glimcher Polaris, LLC, a Delaware limited liability company,
dated May 11, 2005 and recorded May 17, 2005 in Official Record Book 609, Page
2521, Major Assumption of COREA (the “2nd Lord & Taylor Site Assumption”) by Von
Maur, Inc., dated as of July 20, 2005 and recorded July 26, 2005 in the Delaware
County, Ohio Recorder’s Office at Volume 631, Page 1203, Assignment and
Assumption Agreement of the Construction, Operating and Reciprocal Easement
Agreement Relating to the Kaufmann’s Site for Polaris Fashion Place Columbus,
Delaware County, Ohio by and between Macy’s Retail Holdings, Inc., a New York
corporation, formerly known as the May Department Stores Company, a New York
corporation and Polaris Lifestyle Center, LLC, a Delaware limited liability
company, dated June 21, 2007 and recorded as Instrument No. 200700021668, in
Official Record Volume 0794, Page 2238, and Third Amendment to Construction,
Operating and Reciprocal Easement Agreement by and among Macy’s Retail Holdings,
Inc., J.C. Penney Properties, Inc., Sears Roebuck and Co., Saks Fifth Avenue,
Inc., Von Maur, Inc., and PFP Columbus, LLC, and Polaris Lifestyle Center, LLC,
recorded July 5, 2007 in Official Record Book 794, Page 2249, as further
assigned by Assignment and Assumption Agreement of the Construction, Operating
and Reciprocal Easement Agreement by and between Sears Roebuck and Co., a New
York corporation and PFP Glimcher, LLC, a Delaware limited liability company,
recorded September 10, 2012 in Book 1150, Page 1850, all in the records of the
Recorder’s Office, Delaware County, Ohio., as the same has been or may be
further amended.


“Receiver” is defined as a receiver, custodian, trustee, liquidator or
conservator of the Property.


“Release” is defined in Section 12. 4.


“Release Amount” is defined in Section 12.4.


“Remedies” is defined in Section 14.2(a).


“Rent Roll” is defined in the Assignment.


“Rents” is defined as all present and future rents, prepaid rents, percentage,
participation or contingent rents, issues, profits, proceeds, parking fees,
revenues and other consideration accruing under or in connection with the Leases
or otherwise derived from the use and occupancy of the Land or the Improvements,
including tenant contributions to expenses, security deposits (if and when
forfeited) and royalties, if any, all other fees or payments paid to or for the
benefit of Borrower, including liquidated damages after a default under a Lease,
any termination, cancellation, modification or other fee or premium payable by a
tenant for any reason, the proceeds of any rental insurance and any payments
received pursuant to Sections 502(b) or 365 of the Bankruptcy Code or otherwise
in connection with the commencement or continuance of any bankruptcy,
reorganization, arrangement, insolvency, dissolution, receivership or similar
proceedings, or any assignment for the benefit of creditors, in respect of any
tenant or other occupant of the Land or the Improvements and all claims as a
creditor in connection with any of the foregoing.



TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




“Restoration” is defined as the restoration of the Property after a Destruction
Event as nearly as possible to its condition immediately prior to the
Destruction Event, in accordance with the plans and specifications, in a
first-class workmanlike manner using materials substantially equivalent in
quality and character to those used for the original improvements, in accordance
with Law and free and clear of all liens, encumbrances or other charges other
than this Mortgage and the Permitted Exceptions.


“Restoration Completion Date” is defined in Section 7.4(viii).


“Restoration Funds” is defined in Section 7.5(b).


“Subsequent Disbursement” and “Subsequent Disbursements” are defined in Section
13.4.


“Taxes” is defined as all present and future real estate taxes or personal
property taxes, if any, levied, assessed or imposed against the Property.


“Tax Pledge” is defined as the Real Estate Tax Pledge and Security Agreement or
the Real Estate Tax Reserve Agreement relating to the payment of Taxes at the
Property as in effect from time to time.


“Term” is defined as the scheduled term of this Mortgage commencing on the date
Lender makes the first disbursement of the Loan and terminating on the Maturity
Date.


“Transfer” is defined in Section 12.1(a).


“Uniform Commercial Code” is defined as the Uniform Commercial Code as in effect
from time to time in the jurisdiction where the Land is located or, to the
extent required by the Uniform Commercial Code, where the Borrower is located,
as applicable.







TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




Exhibit C


RULES OF CONSTRUCTION




(a) References in any Loan Document to numbered Articles or Sections are
references to the Articles and Sections of that Loan Document. References in any
Loan Document to any numbered or lettered Exhibits or Schedules are references
to the Exhibits or Schedules attached to that Loan Document, all of which are
incorporated in and constitute a part of that Loan Document. Article, Section,
Exhibit and Schedule captions used in any Loan Document are for reference only
and do not describe or limit the substance, scope or intent of that Loan
Document or the individual Articles, Sections, Exhibits or Schedules of that
Loan Document.


(b) The terms “include”, “including” and similar terms are construed as if
followed by the phrase “without limitation”.


(c) The terms “Land”, “Improvements”, “Fixtures”, “Personal Property”,
“Condemnation Awards”, “Insurance Proceeds” and “Property” are construed as if
followed by the phrase “or any part thereof”.


(d) Any agreement by or duty imposed on Borrower in any Loan Document to perform
any obligation or to refrain from any act or omission constitutes a covenant
running with the ownership or occupancy of the Land and the Improvements, which
will bind all parties hereto and their respective successors and assigns, and
all lessees, subtenants and assigns of same, and all occupants and subsequent
owners of the Property, and will inure to the benefit of Lender and all
subsequent holders of the Note and this Mortgage and includes a covenant by
Borrower to cause its partners, members, principals, agents, representatives and
employees to perform the obligation or to refrain from the act or omission in
accordance with the Loan Documents. Any statement or disclosure contained in any
Loan Document about facts or circumstances relating to the Property, Borrower or
the Loan constitutes a representation and warranty by Borrower made as of the
date of the Loan Document in which the statement or disclosure is contained.


(e) The term “to Borrower’s knowledge” is construed as meaning to the best of
Borrower’s knowledge after diligent inquiry.


(f) The singular of any word includes the plural and the plural includes the
singular. The use of any gender includes all genders.


(g) The terms “person”, “party” and “entity” include natural persons, firms,
partnerships, limited liability companies and partnerships, corporations and any
other public or private legal entity.


(h) The term “provisions” includes terms, covenants, conditions, agreements and
requirements.



TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




(i) The term “amend” includes modify, supplement, renew, extend, replace or
substitute and the term “amendment” includes modification, supplement, renewal,
extension, replacement and substitution.


(j) Reference to any specific Law or to any document or agreement, including the
Note, this Mortgage, any of the other Loan Documents, the Leases and the
Property Documents includes any future amendments to the Law, document or
agreement, as the case may be.


(k) No inference in favor of or against a party with respect to any provision in
any Loan Document may be drawn from the fact that the party drafted the Loan
Document.


(l) The term “certificate” means the sworn, notarized statement of the entity
giving the certificate, made by a duly authorized person satisfactory to Lender
affirming the truth and accuracy of every statement in the certificate. Any
document that is “certified” means the document has been appended to a
certificate of the entity certifying the document that affirms the truth and
accuracy of everything in the document being certified. In all instances the
entity issuing a certificate must be satisfactory to Lender.


(m)    Any appointment of Lender as Borrower’s attorney-in-fact is irrevocable
and coupled with an interest. Lender may appoint a substitute attorney-in-fact.
Borrower ratifies all actions taken by the attorney-in-fact but, nevertheless,
if Lender requests, Borrower will specifically ratify any action taken by the
attorney-in-fact by executing and delivering to the attorney-in-fact or to any
entity designated by the attorney-in-fact all documents necessary to effect the
ratification.


(n) Any document, instrument or agreement to be delivered by Borrower will be in
form and content satisfactory to Lender.


(o) All obligations, rights, remedies and waivers contained in the Loan
Documents will be construed as being limited only to the extent required to be
enforceable under the Law.


(p) The unmodified word “days” means calendar days.







TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




Exhibit D


PROPERTY DOCUMENTS




Polaris Fashion Place, Columbus, Ohio, Construction, Operating and Reciprocal
Easement Agreement by and between The May Department Stores Company, a New York
corporation, J.C. Penney Properties, Inc., a Delaware corporation, Sears Roebuck
and Co., a New York corporation, Rich’s Department Stores, Inc., an Ohio
corporation, Saks Fifth Avenue, Inc., a Massachusetts corporation, and Polaris
Mall, LLC, a Delaware limited liability company, dated August 25, 2000 and
recorded September 7, 2000 in Book 48, Page 2193, First Amendment to
Construction, Operating and Reciprocal Easement Agreement by and between The May
Department Stores Company, a New York corporation, J.C. Penney Properties, Inc.,
a Delaware corporation, Sears Roebuck and Co., a New York corporation, Rich’s
Department Stores, Inc., an Ohio corporation, Saks Fifth Avenue, Inc., a
Massachusetts corporation, and Polaris Mall, LLC, a Delaware limited liability
company, recorded June 22, 2001, in Official Record Volume 105, Page 1063, both
of the Recorder’s Office, Delaware County, Ohio.


Sign Easement Agreement by and between N.P. Limited Partnership, a Delaware
limited partnership, and Polaris Mall, LLC, Delaware limited liability company,
dated February 27, 2002 and recorded February 27, 2002 in Official Record Volume
178, Page 1830, in the records of the Recorder’s Office, Delaware County, Ohio.


Declaration of Outparcel Development Standards by Polaris Mall, LLC, a Delaware
limited liability company, dated August 25, 2000 and recorded September 7, 2000
in Official Record 48, Page 2323, as supplemented in Memorandum of Supplement to
Declaration of Outparcel Development Standards by and between Polaris Mall, LLC,
a Delaware limited liability company, and J.C. Penney Properties, Inc., a
Delaware corporation, dated August 25, 2000 and recorded September 7, 2000 in
Official Record Volume 48, Page 2429, and as amended in the First Amendment to
Declaration of Outparcel Development Standards by Polaris Mall, LLC, a Delaware
limited liability company, dated June 19, 2001 and recorded June 22, 2001 in
Official Record 105, Page 1119, all in the Recorder’s Office, Delaware County,
Ohio.


Storm Water Drainage Easement by and between Polaris Mall, LLC, a Delaware
limited liability company and N.P. Limited Partnership, a Delaware limited
partnership, dated June 28, 2000 and recorded July 3, 2001 in Deed Volume 108,
Page 301, in the records of the Recorder’s Office, Delaware County, Ohio.


Declaration of Restrictions by and between Polaris Mall, LLC, a Delaware limited
liability company, and N.P. Limited Partnership, a Delaware limited partnership,
dated February 25, 2002 and recorded February 27, 2002 in Official Record Volume
178, Page 1786, as affected by Partial Release, recorded in Official Record 460,
Page 2392 (Polaris Mall, LLC), both in the records of the Recorder’s Office,
Delaware County, Ohio.


Storm Water Easement by and between Christ the King Church f/k/a Christ the King
Lutheran Church, an Ohio non-profit organization, and Polaris Mall, LLC, a
Delaware limited liability company, dated

TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




April 7, 2001 and recorded May 21, 2001 in Official Record Volume 96, Page 510,
in the records of the Recorder’s Office, Delaware County, Ohio.


Declaration of Monument Sign Easements by Polaris Mall, LLC, a Delaware limited
liability company, dated October 1, 2001 and recorded October 4, 2001, in
Official Record Volume 132, Page 277, in the records of the Recorder’s Office,
Delaware County, Ohio.


Declaration of Access Easement by Polaris Mall, LLC, a Delaware limited
liability company, dated February 1, 2002 and recorded February 5, 2002 in
Official Record Volume 173, Page 1046, in the records of the Recorder’s Office,
Delaware County, Ohio.


Declaration of Easement by Polaris Mall, LLC, Delaware limited liability
company, for the benefit of GMRI Lease Tracts, dated March 19, 2002 and recorded
March 21, 2002 in Official Record Volume 185, Page 761, in the records of the
Recorder’s Office, Delaware County, Ohio.


Declaration of Easement by Polaris Mall, LLC, a Delaware limited liability
company, benefitting GMRI, Inc., dated November 2, 2001 and recorded November 2,
2001 in Official Record Volume 140, Page 1025, in the records of the Recorder’s
Office, Delaware County, Ohio.

















TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




Exhibit E


DEVELOPMENT PARCEL




Situated in the State of Ohio, County of Delaware, City of Columbus, Section 4,
Township 3, Range 18, United States Military District and being part of that
45.255 acre tract conveyed to PFP Columbus LLC of record in Official Record 334,
Page 1003, part of that 9.503 acre tract conveyed to PFP Glimcher LLC of record
in Official Record 1150, Page 1839 and part of that 13.303 acre tract conveyed
to Polaris Lifestyle Center LLC of record in Official Record 794, Page 2232, and
described as follows:


Beginning at the most west southwest corner of said 9.503 acre tract, the same
being a corner to said 45.255 acre tract;


Thence across said 45.255 acre tract, the following courses;


N 90° 00' 00" W, 54.61 feet;


S 22° 30' 00" E, 11.81 feet;


S 67° 24' 35" W, 54.27 feet;


N 22° 27' 56" W, 117.15 feet;


N 00° 00' 00" E, 510.39 feet to a north line of said 45.255 acre tract;


Thence along the north perimeter of said 45.255 acre tract, the north perimeter
of said 9.503 acre tract and the north perimeter of said 13.303 acre tract, the
following courses;


N 89° 57' 00" E, 471.33 feet;


N 00° 00' 25" W, 25.91 feet;


with a curve to the right, (delta=17° 07' 35", arc=186.45 feet, radius=623.77
feet) a chord bearing and chord distance of S 80° 55' 45" E, 185.76 feet;


with a curve to the right, (delta=13° 11' 15", arc=217.86 feet, radius=946.55
feet) a chord bearing and chord distance of S 65° 46' 20" E, 217.38 feet;


N 26° 56' 56" E, 68.80 feet;


with a curve to the left, (delta=27° 30' 57", arc=134.47 feet, radius=280.01
feet) a chord bearing and chord distance of N 13° 11' 25" E, 133.18 feet;


N 00° 34' 03" W, 81.41 feet;

TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------






N 89° 02' 16" E, 70.15 feet;


S 40° 08' 35" W, 31.59 feet;


S 00° 34' 03" E, 57.95 feet;


with a curve to the right, (delta=27° 30' 57", arc=158.27 feet, radius=329.56
feet) a chord bearing and chord distance of S 13° 11' 25" W, 156.75 feet;


S 26° 56' 54" W, 100.67 feet;


with a curve to the right, (delta=01° 00' 24", arc=16.15 feet, radius=919.55
feet) a chord bearing and chord distance of S 55° 27' 32" E, 16.15 feet;


S 54° 57' 21" E, 20.96 feet;


with a curve to the right, (delta=18° 12' 15", arc=262.39 feet, radius=825.86
feet) a chord bearing and chord distance of S 45° 51' 13" E, 261.29 feet;


with a curve to the right, (delta=01° 16' 49", arc=18.45 feet, radius=825.86
feet) a chord bearing and chord distance of S 36° 06' 41" E, 18.45 feet;


Thence across said 9.503 acre, 13.303 acre and 45.255 acre tracts, the following
courses;


S 39° 22' 23" W, 271.84 feet;


N 40° 03' 40" W, 134.06 feet;


with a curve to the right, (delta=46° 20' 11", arc=169.39 feet, radius=209.46
feet) a chord bearing and chord distance of S 68° 11' 25" W, 164.82 feet;


N 90° 00' 00" W, 173.00 feet;


S 00° 00' 00" E, 90.51 feet;


N 89° 57' 17" W, 163.32 feet;


N 00° 00' 00" E, 33.38 feet to a south line of said 9.503 acre tract, the same
being a north line of said 45.255 acre tract;


Thence N 90° 00' 00" W, along a common line to said 9.503 acre and 45.255 acre
tracts, 218.54 feet to the Point of Beginning.


Containing 12.9 acres, more or less.

TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------






The above description was prepared by Advanced Civil Design, Inc. on February
04, 2013 and is based on existing records.


All references used in this description can be found at the Recorder’s Office,
Delaware County, Ohio.







TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




Exhibit F


FORM OF COMPLETION GUARANTY




COMPLETION GUARANTY




1.     The Guaranty.


The undersigned guarantor, GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware
limited partnership (“Guarantor”), having an office at/residing at 180 East
Broad Street, Columbus, Ohio 43215, unconditionally and irrevocably, guarantees
(the “Guaranty”) to TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, 730
Third Avenue, New York, New York 10017 (the “Lender”) the due payment and prompt
performance of the Liabilities (defined below). This Guaranty is absolute,
independent and continuing under all circumstances, and is a guaranty of payment
and performance, not of collection. Guarantor acknowledges that Lender has given
sufficient consideration for this Guaranty by agreeing to make a certain loan
(the “Loan”) to PFP Columbus II, LLC, a Delaware limited liability company
(“Borrower”), as evidenced by that certain Promissory Note from Borrower to
Lender in the maximum principal amount of $270,000,000.00 dated the date of this
Guaranty (the “Note”). The Note is secured by that certain Open-End Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, of even
date herewith executed by Borrower (the “Mortgage”). Guarantor acknowledges that
Lender is making the Loan in reliance on each of the terms of this Guaranty.


2.    Definitions. The following definitions shall apply to this Guaranty of
Borrower’s Recourse Liability:


2.1    “Affiliate” is defined as any person that controls, is under common
control with, or is controlled by Borrower or Guarantor. For purposes of
defining an Affiliate, the term “control” (and derivative terms) is defined as
the power to direct or cause the direction of the management and policies of the
applicable entity through ownership of voting securities or beneficial
interests, by contract or otherwise, and persons or entities having control
include any general partner, managing member, manager or executive officer of
the applicable entity, and any direct or indirect holder of a ten percent (10%)
or greater ownership interest in Borrower or Guarantor.


2.2    “Anti-Terrorism Laws” means all laws relating to terrorist acts, acts of
war and money-laundering.


2.3    “Development” is defined as set forth in Section 13.5 of the Mortgage


2.4    “Liabilities” means all of the following:
    

TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




(i) From and after the occurrence of an Emergency Default (as defined in Section
13.5 of the Mortgage) or an Event of Default by Borrower with respect to the
performance of the Development or otherwise upon the occurrence of an Event of
Default under the Loan Documents, if required by Lender in writing, Guarantor
shall assume direct responsibility and control over the performance of the
Development, and the diligent completion of same, all in accordance with the
provisions of Section 13.5 of the Mortgage. If Guarantor fails to commence the
performance of its obligations hereunder within five (5) business days after
Lender gives notice demanding such performance by Guarantor and thereafter
pursue diligently the performance and completion thereof, then, either before or
after pursuing any other Remedies of Lender against Guarantor or Borrower,
Lender shall have the right (but shall not be required), at its option, to
complete the Development, or call upon any other persons or entities to complete
the Development or portions thereof with such changes or modifications of the
approved Development Budget, Development Plans, Development Contracts and
Development Timeline (as such terms are defined in Section 13.5 of the
Mortgage), as Lender deems necessary, and shall have the right to expend such
sums as Lender in its discretion deems proper in order to so complete the
Development or portions thereof. During the course of any construction
undertaken by Lender or by any other party on behalf of Lender, Guarantor shall
pay, on demand by Lender from time to time, as Expenses, any amounts due to
contractors, subcontractors, laborers and material suppliers to complete the
Development. Guarantor’s obligations in connection with such work shall not be
affected by any errors or omissions of Lender or any contractor, architect,
subcontractor, or any agent or employee of any of them in design, supervision or
performance of the Development. Neither the performance nor the completion of
the Development or any portion thereof by or on behalf of Lender or the exercise
of any other right of Lender under the Loan Documents following an Event of
Default thereunder, nor the failure of Lender to complete the Development or any
portion thereof, shall relieve Guarantor of any Liabilities under this Guaranty
to pay all such Expenses, whether direct or indirect, incurred by or on behalf
of Lender to complete the Development and to pay and perform the Liabilities;


(ii)    From and after the occurrence of an Emergency Default (as defined in
Section 13.5 of the Mortgage) or an Event of Default by Borrower with respect to
the performance of the Development or otherwise upon the occurrence of an Event
of Default under the Loan Documents, Guarantor shall pay, or discharge when due,
or cause to be paid or discharged when due (i) any and all costs and expenses
necessary to complete the Development, including, without limitation, any cost
overruns, and (ii) all claims and demands for labor, materials, supplies and/or
services incurred or used to complete the Development;


(iii)    Guarantor shall pay, satisfy, remove of record or otherwise discharge
all liens filed against the Property in connection with completion of the
Development, upon Borrower’s failure to do so as required by the terms of the
Loan Documents; and


(iv)    Guarantor shall pay Lender, as Expenses, any and all costs and expenses
(including, without limitation, reasonable legal fees and disbursements)
incurred by Lender in connection with the enforcement of Borrower’s obligations
to complete the Development and/or the enforcement of this Guaranty.



TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------






2.5    “Loan Documents” is defined as the Note, the Mortgage, the Assignment and
all documents now or hereafter executed by Borrower or held by Lender relating
to the Loan, including all amendments but excluding any indemnities or
guaranties delivered in connection with the Loan.


3.    Representations and Warranties. Guarantor represents and warrants to
Lender as follows:


3.1    Review of Guaranty and Loan Documents. Guarantor has reviewed with the
benefit of its legal counsel the terms of this Guaranty, the Mortgage, the Note
and each of the other Loan Documents.


3.2    Financial Benefit to Guarantor. Guarantor is deriving a material
financial benefit from the making of the Loan to Borrower.


3.3    Organization/Authorization/Enforceability. Guarantor is duly organized,
validly existing and in good standing under the laws of the State of its
formation, and duly qualified and in good standing under the laws of each other
State in which its activities require that it be qualified. Guarantor has
executed and delivered this Guaranty pursuant to proper authority duly granted.
The obligation to pay and perform the Liabilities under this Guaranty is legal,
valid, binding and enforceable against Guarantor in accordance with its terms,
subject to any applicable provisions of bankruptcy and insolvency laws and laws
governing the rights of creditors generally.


3.4 Existing Defaults/Litigation/Violations of Law. Guarantor is not in default
under any agreement, the effect of which could materially adversely affect
performance of its obligations under this Guaranty. There are no actions, suits
or proceedings pending or, to the best of its knowledge, threatened against
Guarantor before any court or any other governmental authority of any kind which
could materially adversely affect performance of its obligations under this
Guaranty. Neither the execution and delivery of this Guaranty nor compliance
with its terms will violate any presently existing law, regulation, order, writ,
injunction or decree of any court or other governmental authority of any kind,
or result in any default by Guarantor under any other document or agreement of
any kind.


3.5    ERISA. Guarantor is not an “employee benefit plan” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
from time to time (“ERISA”) that is subject to Title I of ERISA or a “plan” as
defined in Section 4975(e)(1) of the Internal Revenue Code of 1986 and the
related Treasury Regulations, as amended from time to time (the “Code”) that is
subject to Section 4975 of the Code, and the assets of Guarantor do not
constitute “plan assets” of one or more such plans for purposes of Title I of
ERISA or Section 4975 of the Code. Guarantor is not a “governmental plan” within
the meaning of Section 3(32) of ERISA and transactions by or with Guarantor are
not subject to any laws regulating investments of and fiduciary obligations with
respect to governmental plans.


3.6    Solvency. Guarantor (i) is solvent on the date of this Guaranty and will
not become insolvent as a result of the obligations incurred under this
Guaranty; (ii) is not engaged in

TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




business or a transaction, and is not about to engage in business or a
transaction, for which the property of such Guarantor is an unreasonably small
capital; and (iii) has not intended to incur, does not intend to incur, and does
not believe that it is incurring, obligations that would be beyond Guarantor’s
ability to pay as such obligations mature.


3.7    Compliance With Anti-Terrorism Laws.


(a)    None of Guarantor or any of its Affiliates is in violation of any of the
Anti-Terrorism Laws, including Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001), the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56), and the Bank Secrecy Act, 31 U.S.C. §5311 et seq.
Guarantor covenants that neither Guarantor nor any of its Affiliates will at any
time during the term of the Loan be in violation of any of the Anti-Terrorism
Laws.


(b)    None of Guarantor or any of its Affiliates is a Prohibited Person or is
in violation of any of the Laws relating to Prohibited Persons. A “Prohibited
Person” is (A) a person designated as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website
http://www.treas.gov/ofac/t11_sdn.pdf or at any replacement website or other
replacement official publication of such list, or any person or entity owned or
controlled by or acting for or on behalf of such a person; (B) an agency of the
government of a country, or an organization controlled by a country, or a person
resident in a country that is subject to trade restrictions or a sanctions
program under any of the economic sanctions of the United States administered by
the United States Department of the Treasury’s Office of Foreign Assets Control;
or (C) a person or entity (including a country or government) with whom Lender
is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Laws. Guarantor and its Affiliates will at all times comply with
all laws relating to Prohibited Persons.


(c)    The Loan proceeds will not be used for any illegal purposes and no
portion of the Property (as defined in the Mortgage) or Borrower has been
acquired with funds derived from illegal activities.
(d)    Guarantor covenants and agrees to deliver to Lender any certification or
other evidence requested from time to time by Lender in its sole discretion,
confirming Guarantor’s compliance with this Section.
4.    Covenants and Agreements. Guarantor covenants and agrees as follows:


4.1    Transfers, Sales, Etc. Guarantor will not violate any of the applicable
terms of Article XII of the Mortgage.


4.2     Rescinded, Avoided or Returned Payments. If at any time any part of any
payment previously applied by Lender to any of the Liabilities is rescinded,
avoided or returned by Lender for any reason, including the insolvency,
bankruptcy or reorganization of the Guarantor or any other party, such
Liabilities will be deemed to have continued in existence to the extent that
such

TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




payment is rescinded, avoided or returned, and this Guaranty will be reinstated
as to such Liabilities as though such prior application by Lender had not been
made.


4.3    Certain Permitted Actions of Lender. Lender may from time to time, in its
sole discretion and without notice to Guarantor, take any of the following
actions without in any way affecting the obligations of Guarantor: (a) obtain a
security interest from Borrower or any other third party in any property to
secure any of the Liabilities or any obligation hereunder or under any of the
Loan Documents; (b) obtain the primary or secondary obligation of any additional
obligor or obligors with respect to any of the Liabilities or any obligations
under any of the Loan Documents; (c) extend, modify, subordinate, exchange or
release any of the Liabilities or any of the obligations under any of the Loan
Documents; (d) modify, subordinate, exchange or release its security interest in
any part of any property securing any of the Liabilities or any obligation
hereunder or any obligation under any of the Loan Documents, or extend, modify,
subordinate, exchange or release any obligations of any obligor with respect to
any such property; (e) alter the manner or place of payment and/or performance
of the Liabilities; (f) enforce this Guaranty against any Guarantor for payment
and/or performance of any of the Liabilities, whether or not Lender has (A)
proceeded against any other Guarantor or any other party primarily or
secondarily obligated with respect to any of the Liabilities or (B) resorted to
or exhausted any other remedy or any other security or collateral; (g) foreclose
on, taken possession of or sold any of the collateral or security for the
Liabilities or enforce any other rights under the Note, the Mortgage or any of
the other Loan Documents; and/or (h) extend, modify, subordinate, exchange or
release any of the Loan Documents. Notwithstanding any of the rights set forth
above, (i) nothing set forth in this Section 4.3 is intended to evidence
Guarantor’s consent to any action by Borrower that would constitute a violation
of Section 13.3 of the Mortgage and (ii) Lender shall have no right to modify
any of the terms of Section 15.1(c) or Section 15.1(d) of the Mortgage without
Guarantor’s consent, which may be given or withheld in its sole and absolute
discretion.


4.4    Lender’s Option to Release Any Guarantor. Lender may, from time to time
in its sole discretion, release any of the Guarantors from any of its
obligations hereunder or release any other obligor from any of the Liabilities
without notice to any other Guarantor or any other party and without in any way
releasing or affecting the liability of the other Guarantors.


4.5    Application of Payments. Lender may apply any payment made on account of
the Liabilities toward such of the Liabilities, and in such order, as Lender may
from time to time elect in its sole discretion.


4.6    Subordination. Guarantor hereby subordinates, and will cause any
Affiliate to subordinate, any claims or liens of Guarantor or such Affiliate
against each and every other Guarantor of any kind (including any right of such
Guarantor to a return of any capital contributed to any other Guarantor) to all
of the Liabilities and to any other claims or liens of Lender against any other
Guarantor or its property. Upon any notice by Lender to Guarantor of the
existence or occurrence of any Liabilities, such Guarantor and its Affiliates
will enforce any of their claims or liens as trustee for Lender, and will cause
any receipts to be paid over to Lender on account of the Liabilities without
affecting in any manner the liability of such Guarantor under this Guaranty
except to the extent of such payment.



TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




4.7    Certain Events Not Affecting Obligations of Guarantors. The obligations
of Guarantor hereunder will not be affected by any of the following: (a) the
release or discharge of any other Guarantor in any creditors’, receivership,
bankruptcy, reorganization, insolvency, or other proceeding; (b) the rejection
or disaffirmance in any such proceeding of any of the Liabilities or any of the
obligations under the Loan Documents; (c) the impairment or modification of any
of the Liabilities or any of the obligations under the Loan Documents, or of any
remedy for the enforcement thereof, or of the estate of any other Guarantor in
bankruptcy, resulting from any present or future federal or state bankruptcy law
or any other law of any kind or from the decision or order of any court or other
governmental authority; (d) any disability or defense of any other Guarantor;
(e) the cessation of the liability of any other Guarantor for any cause
whatsoever; (f) any sale, assignment, transfer or other conveyance (including
any conveyance in lieu of foreclosure or any collateral sale pursuant to the
Uniform Commercial Code) of any of the security for any of the Liabilities or
for the Loan, regardless of the amount received by Lender in connection
therewith; or (g) any disability or defense of any kind now existing of any
Guarantor with respect to any provision of this Guaranty.


4.8    No Obligation of Lender Regarding Security Interest. Lender will have no
obligation to obtain, perfect or retain a security interest in any property to
secure any of the Liabilities or this Guaranty, or to protect or insure any such
property.


4.9    Filing of Certain Claims. Guarantor promptly will file in any bankruptcy
or other proceeding in which the filing of claims is required by law all claims
and proofs of such claims which Guarantor may have against any other Guarantor,
and will collaterally assign to Lender or its nominee all rights of such
Guarantor thereunder. If any Guarantor does not so file, such Guarantor hereby
irrevocably authorizes Lender or its nominee to do so, either (in Lender’s
discretion) as attorney-in-fact for such Guarantor, or in the name of Lender or
Lender’s nominee. In all such cases, any party authorized to pay such claim will
pay to Lender or its nominee the full amount thereof.


4.10    ERISA. For so long as this Guaranty is continuing, Guarantor hereby
covenants to Lender that, for the duration of the term of this Guaranty, such
Guarantor (i) will not be an “employee benefit plan” within the meaning of
Section 3(3) of ERISA to which ERISA applies and such Guarantor’s assets will
not constitute assets of any such plan, (ii) will not be a “governmental plan”
within the meaning of Section 3(32) of ERISA and (iii) transactions by or with
Guarantor will not be subject to any laws regulating investments of and
fiduciary obligations with respect to governmental plans.
4.11    Financial Statements. Promptly from time to time upon Lender’s request,
Guarantor shall furnish or cause to be furnished to Lender the following:


(a)    an annual financial statement for Guarantor dated as of the close of the
prior or current fiscal year, certified by Guarantor as true and correct and
prepared in accordance with generally accepted accounting principles, applied on
a consistent basis. Such financial statement may be unaudited, except that
following an Event of Default (as defined in the Mortgage), upon request of
Lender, such financial statement will be audited and accompanied by a
satisfactory opinion from a certified public accountant approved by Lender
(Lender hereby acknowledging that as of the date

TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




hereof, BDO USA is an approved certified public accountant but reserving the
right, upon reasonable cause, to require a replacement certified public
accountant); and
(b)    such additional financial statements and financial and other information
as Lender shall require, certified as true and correct by Guarantor.
5.    Waivers. Guarantor hereby expressly waives:


5.1    Notices. Notice of the acceptance by Lender of this Guaranty, notice of
the existence or creation of any of the Liabilities, presentment, demand, notice
of dishonor, protest, notice of protest, notice of acceleration, notice of
intent to accelerate, under this Guaranty and all other notices except any
specifically required by this Guaranty.


5.2    Disclosures About Other Guarantor. Guarantor hereby waives any obligation
Lender may have to disclose to such Guarantor any facts Lender now or hereafter
may know or have reasonably available to it regarding any other Guarantor or its
financial condition, whether or not Lender has a reasonable opportunity to
communicate such facts or has reason to believe that any such facts are unknown
to such Guarantor or materially increase the risk to such Guarantor beyond the
risk such Guarantor intends to assume hereunder.


5.3    Diligence in Collection. All diligence in collection of any of the
Liabilities except as required by the definition of any of the Liabilities, or
any guaranty or other security for any of the foregoing.


5.4    Benefit of Certain Laws. The benefit of all appraisement, valuation,
marshaling, forbearance, stay, extension, redemption, homestead, exemption and
moratorium laws now or hereafter in effect.


5.5    Certain Defenses. Any defense based on the incapacity, lack of authority,
death or disability of any other person or entity or the failure of Lender to
file or enforce a claim against the estate of any other person or entity in any
administrative, bankruptcy or other proceeding.


5.6    Election of Remedies Defense. Any defense based on an election of
remedies by Lender, whether or not such election may affect in any way the
recourse, subrogation or other rights of such Guarantor against any other
Guarantor or any other person in connection with the Liabilities.


5.7    Defenses Relating to Collateral Sale. Any defense based on the failure of
Lender to (a) provide notice to the Guarantor of a sale or other disposition
(including any collateral sale pursuant to the Uniform Commercial Code) of any
of the security for any of the Liabilities, or (b) conduct such a sale or
disposition in a commercially reasonable manner.


5.8    Rights of Subrogation, Contribution, Etc. Until payment by Guarantor of
all amounts claimed under this Guaranty by Lender, any rights arising because of
Guarantor’s payment of any of the Liabilities, (a) against any other Guarantor,
by way of subrogation of the rights of Lender

TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




or otherwise, or (b) against any other Guarantor or any other party obligated to
pay any of the Liabilities, by way of contribution or reimbursement or
otherwise.


6.    Miscellaneous.


6.1     Continuing Guaranty. This Guaranty in all respects will be a continuing
guaranty, remaining in full force and effect until all of the following have
occurred: (a) all of the Liabilities, if any, have been satisfied and performed
in full, (b) all of Guarantor’s obligations hereunder have been satisfied and
performed in full, and (c) all Obligations relating to the Loan have been paid
and performed in full. No notice of discontinuance or revocation will affect any
of the obligations of any Guarantor hereunder or any other obligor under any of
the Liabilities. All obligations of (each) Guarantor hereunder will survive any
foreclosure, reinstatement, period of redemption or any deed in lieu of
foreclosure which Lender may accept, to the extent any of the Liabilities remain
unsatisfied or otherwise survive. Lender will acknowledge that there is no
further obligation under this Guaranty when (a) (b) and (c) above have occurred.
 
6.2     Joint and Several Obligations; Successors and Assigns. If there is more
than one Guarantor, all obligations under this Guaranty are joint and several to
each of the Guarantors and any other party which hereafter guarantees any
portion of the Liabilities. This Guaranty will bind Guarantor and the successors
of Guarantor. This Guaranty will inure to the benefit of Lender and the
successors and assigns of Lender including any participants of Lender with
respect to the Loan


6.3     Assignment by Lender. In connection with the assignment or transfer of
an interest in the Loan, Lender may from time to time, without notice to any
Guarantor, assign or transfer any interest in any of the Liabilities by loan
participation or otherwise, and notwithstanding such assignment or transfer,
such Liabilities will remain Liabilities for purposes of this Guaranty and each
assignee or transferee of any interest in any of the Liabilities and this
Guaranty will, to the extent of such interest, be entitled to the benefits of
this Guaranty to the same extent as if such assignee or transferee were Lender.


6.4     Time of Essence. Time is of the essence of this Guaranty.


6.5     Notices. Any notice or demand provided for in this instrument will be in
writing, addressed as provided below, and will be delivered personally, sent by
certified mail, return receipt requested or sent by reputable, national
overnight delivery service, charges prepaid. Notice is deemed given on the
earlier of (i) actual receipt; or (ii) three calendar days after mailing if
mailed or one calendar day after delivery to the overnight service if an
overnight service is used. All notices and demands must include reference to the
application number and the mortgage number referred to in this instrument.


If to Guarantor:
c/o Glimcher Properties Limited Partnership

180 East Broad Street
Columbus, Ohio 43215
Attn: General Counsel
TIAA Authorization #AAA-7346

TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




Investment ID. #000553801





TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




with a courtesy copy to:
Glimcher Properties Limited Partnership

180 East Broad Street
Columbus, Ohio 43215
Attn: Director of Treasury
TIAA Authorization #AAA-7346
Investment ID. #000553801




If to Lender:
Teachers Insurance and Annuity Association of America

730 Third Avenue
New York, New York 10017
Attn: Global Real Estate/ Fixed Income
TIAA Authorization #AAA-7346
Investment ID. #000553801




with a courtesy copy to:
Teachers Insurance and Annuity Association of America

730 Third Avenue
New York, New York 10017
Attn:    Associate General Counsel
Asset Management Law
TIAA Authorization #AAA-7346
Investment ID. #000553801


And:
Commercial Loan Services

1500 City West, Suite 200
Houston, Texas 77042
Attention: Chief Legal Officer




6.6.     No Modification Without Writing. This Guaranty may not be terminated or
modified in any way nor can any right of Lender or any obligation of any
Guarantor be waived or modified, except by a writing signed by Lender and such
Guarantor.


6.7.     Severability. Each provision of this Guaranty will be interpreted so as
to be effective and valid under applicable law, but if any provision of this
Guaranty will in any respect be ineffective or invalid under such law, such
ineffectiveness or invalidity will not affect the remainder of such provision or
the remaining provisions of this Guaranty.


6.8.     Cumulative. The obligations of each Guarantor hereunder are in addition
to any other obligations it may now or hereafter have to Lender, and will not be
affected in any way by the delivery to Lender by any of the Guarantors or any
other guarantor of any other guaranty, or any combination thereof. All rights
and remedies of Lender and all obligations of the Guarantors under this Guaranty
are cumulative. In addition, Lender will have all rights and remedies available
to it in law or equity for the enforcement of this Guaranty.

TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------






6.9     Effect of Lender’s Delay or Action. No delay by Lender in the exercise
of any right or remedy will operate as a waiver thereof, and no single or
partial exercise by Lender of any right or remedy will preclude any other
exercise thereof or the exercise of any other right or remedy. No action of
Lender permitted hereunder will in any way impair or otherwise affect any right
of Lender or obligation of any Guarantor under this Guaranty.


6.10    Governing Law. This Guaranty will be governed by, and construed in
accordance with, the laws of the State of Ohio, without regard to conflict of
law principles.


6.11    Entire Agreement. This Guaranty and the applicable sections of the
Mortgage represent the entire final agreement between the parties with respect
to the transactions referred to herein and cannot be modified, supplemented,
amended, rescinded or contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties, except by an instrument in writing
signed by the parties hereto. There are no unwritten oral agreements between the
parties hereto.


6.12    Waiver of Jury Trial. Guarantor and Lender hereby knowingly, voluntarily
and intentionally waive any rights that Guarantor or Lender may have to a trial
by jury in any litigation arising in any way in connection with this Guaranty or
any of the other Loan Documents executed by Guarantor or in connection with any
other statements or actions of Lender or Guarantor.


6.13    No Exculpation. Subject to the last sentence of Section 4.3 hereof, the
obligations of Guarantor under this Guaranty are not limited or impaired by any
provisions in the Loan Documents exculpating Borrower or Borrower’s partners
from personal liability thereunder or limiting Lender’s recourse against
Borrower or Borrower’s partners.


6.14    Counterparts. This Guaranty may be executed in one or more counterparts
each of which counterparts shall be an original and all of which together shall
constitute a single agreement of Guaranty. The failure of any party hereto to
execute this Guaranty, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.


6.15    Construction. The terms “include”, “including” and similar terms are
construed as if followed by the phrase “without limitation”. The singular of any
word includes the plural and the plural includes the singular. The use of any
gender includes all genders. The terms “person”, “party” and “entity” include
natural persons, firms, partnerships, limited liability companies and
partnerships, corporations and any other public or private legal entity and all
heirs, personal representatives, successors and assigns of such person or
entity. The term “provisions” includes terms, covenants, conditions, agreements
and requirements.


6.16     No Inference. No inference in favor of or against a party with respect
to any provision in this Guaranty may be drawn from the fact that the party
drafted this Guaranty.




        



TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE ON FOLLOWING PAGE]



TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first above set forth.






GUARANTOR:
                            
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:
Glimcher Properties Corporation, a Delaware corporation, its sole general
partner



By: _____________________
Mark E. Yale, Executive Vice
President, Chief Financial
Officer and Treasurer








STATE OF OHIO            )
)
)    SS:
COUNTY OF     FRANKLIN        )






The forgoing instrument was acknowledged before me this ____ day of February,
2013, by Mark E. Yale, Executive Vice President, Chief Financial Officer and
Treasurer of Glimcher Properties Corporation, a Delaware corporation, sole
general partner of Glimcher Properties Limited Partnership, a Delaware limited
partnership, on behalf of said partnership.




__________________________________
Notary Public


My commission expires: ____________


[PLACE NOTARIAL SEAL]








This Mortgage Was Prepared By

TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7

--------------------------------------------------------------------------------

TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801
Polaris Fashion Place



After Recordation This Mortgage Should Be Returned To:


Margaret Taylor, Esquire
c/o Teachers Insurance and Annuity
Association of America
730 Third Avenue
New York, New York 10017
TIAA Authorization ID # AAA-7346
TIAA Inv. ID # 000553801





TIAA Authorization ID # AAA-7346; TIAA Inv. ID # 000553801
Polaris Fashion Place
Mortgage
15239260v.7